Exhibit 10.3

 

CERTAIN MATERIAL (INDICATED BY THREE ASTERISKS) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXECUTION VERSION

 

 

 

PURCHASE AND SALE AGREEMENT

 

By And Between

 

MARKWEST LIBERTY MIDSTREAM & RESOURCES, L.L.C.

 

And

 

SUMMIT MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------

 

Dated as of June 4, 2013

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

SALE AND TRANSFER OF ASSETS

1

 

 

 

Section 1.1.

Purchase and Sale

1

Section 1.2.

Time and Place of Closing

1

Section 1.3.

Payments; Accounting

1

Section 1.4.

Deliveries by Seller

2

Section 1.5.

Deliveries by Buyer

3

Section 1.6.

Purchase Price Allocation

3

 

 

 

ARTICLE II

 

 

REPRESENTATIONS AND WARRANTIES OF SELLER

4

 

 

 

Section 2.1.

Organization; Etc.

4

Section 2.2.

Authority Relative to this Agreement

5

Section 2.3.

Absence of Conflicts

5

Section 2.4.

Real Property

6

Section 2.5.

Personal Property

6

Section 2.6.

Absence of Certain Changes

6

Section 2.7.

Litigation

7

Section 2.8.

Compliance with Law

7

Section 2.9.

Permits

7

Section 2.10.

Contracts

7

Section 2.11.

Taxes

8

Section 2.12.

Environmental Matters

8

Section 2.13.

Sufficiency of Assets

9

Section 2.14.

No Bankruptcy

9

Section 2.15.

No Liens

9

Section 2.16.

No Undisclosed Liabilities

9

Section 2.17.

Regulatory

9

Section 2.18.

Brokers; Finders and Fees

10

Section 2.19.

Third Party Volumes

10

Section 2.20.

Real Property Actions

10

 

 

 

ARTICLE III

 

DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

10

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BUYER

11

 

 

 

Section 4.1.

Organization; Etc.

11

Section 4.2.

Authority Relative to this Agreement

11

Section 4.3.

Absence of Conflicts

12

Section 4.4.

Compliance with Law

12

Section 4.5.

Availability of Funds

12

Section 4.6.

Litigation

12

Section 4.7.

No Material Adverse Effect

12

Section 4.8.

Brokers; Finders and Fees

12

 

i

--------------------------------------------------------------------------------


 

Section 4.9.

Third Party Volumes

12

 

 

 

ARTICLE V

 

REAL PROPERTY MATTERS

13

 

 

 

Section 5.1.

Real Property Consents

13

Section 5.2.

Sole and Exclusive Remedy

14

 

 

 

ARTICLE VI

 

TAX MATTERS

14

 

 

 

Section 6.1.

Preparation of Tax Returns

14

Section 6.2.

Responsibility for Taxes

14

Section 6.3.

Post-Closing Assistance

15

Section 6.4.

Conduct of Business

15

Section 6.5.

Post-Closing Actions

16

Section 6.6.

Refunds of Certain Taxes Received by Buyer

16

Section 6.7.

Transfer Taxes

16

 

 

 

ARTICLE VII

 

ADDITIONAL COVENANTS

17

 

 

 

Section 7.1.

Conduct of Business

17

Section 7.2.

Access to Records and Assets; Access Indemnity and Confidentiality

18

Section 7.3.

Confidentiality

19

Section 7.4.

Regulatory Filings and Consents

19

Section 7.5.

Cooperation; Further Assurances

20

Section 7.6.

Public Announcement

21

Section 7.7.

Prior Knowledge

21

Section 7.8.

Insurance

22

Section 7.9.

Casualty or Condemnation Loss

22

Section 7.10.

Replacement of Bonds, Letters of Credit and Guarantees

23

Section 7.11.

Disclosure Schedule

23

Section 7.12.

Antero Leases

24

Section 7.13.

Construction Projects

24

 

 

 

ARTICLE VIII

 

CONDITIONS TO CLOSING

24

 

 

 

Section 8.1.

Conditions to Obligations of Seller and Buyer Under this Agreement

24

Section 8.2.

Additional Conditions to Seller’s Obligation

24

Section 8.3.

Additional Conditions to Buyer’s Obligation

25

 

 

 

ARTICLE IX

 

TERMINATION

26

 

 

 

Section 9.1.

Termination

26

Section 9.2.

Effect of Termination

26

Section 9.3.

Specific Performance

26

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X

 

SURVIVAL AND INDEMNIFICATION

27

 

 

 

Section 10.1.

Survival Periods

27

Section 10.2.

Seller’s Agreement to Indemnify

27

Section 10.3.

Buyer’s Agreement to Indemnify

29

Section 10.4.

Third Party Indemnification

31

Section 10.5.

No Duplication

32

Section 10.6.

Amount of Losses

32

Section 10.7.

Remedies Exclusive

32

Section 10.8.

No Special Damages

32

Section 10.9.

Conspicuous Legends; Nature of Indemnification

33

 

 

 

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

33

 

 

 

Section 11.1.

Amendment and Modification

33

Section 11.2.

Entire Agreement; Assignment

33

Section 11.3.

Severability

33

Section 11.4.

Notices

33

Section 11.5.

Governing Law, Exclusive Jurisdiction and Waiver of Jury Trial

34

Section 11.6.

Descriptive Headings

35

Section 11.7.

Counterparts

35

Section 11.8.

Fees and Expenses

35

Section 11.9.

Interpretation

35

Section 11.10.

No Third Party Beneficiaries

36

Section 11.11.

No Waivers

36

Section 11.12.

Specific Performance

36

Section 11.13.

Facsimile Signature

36

 

 

 

ARTICLE XII

 

DEFINITIONS

37

 

 

 

Section 12.1.

Certain Definitions

37

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A-1                                  Sherwood Gas Gathering and
Compression System

 

Exhibit A-2                                  Personal Property

 

Exhibit A-3                                  Real Property Interests

 

Exhibit A-4                                  Permits

 

Exhibit A-5                                  Contracts

 

Exhibit B                                             Form of Interconnect
Agreement

 

Exhibit C                                             Form of Transition
Services Agreement

 

Exhibit D                                             [***]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

iv

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULE:

 

Section 2.3(b)                                                                    
Real Property Consents and Material Contract Consents

 

Section 2.4(c)                                                                     
Underground Storage Tanks

 

Section 2.5                                                                                   
Personal Property

 

Section 2.7                                                                                   
Litigation

 

Section 2.8                                                                                   
Compliance with Law

 

Section 2.9(c)                                                                     
Permits

 

Section 2.10                                                                            
Sources of Gas

 

Section 2.11                                                                            
Taxes

 

Section 2.11(a)                                                             
Environmental Matters

 

Section 2.13                                                                            
Sufficiency of Assets

 

Section 2.15                                                                            
No Liens

 

Section 2.16                                                                            
No Undisclosed Liabilities

 

Section 2.18                                                                            
Brokers; Finders and Fees

 

Section 7.1                                                                                   
Conduct of Business

 

Section 7.9                                                                                   
Bonds, Letters of Credit or Guarantees to be Replaced

 

Section 11.9(a)                                                             
Seller Knowledge Individuals

 

Section 11.9(b)                                                             
Buyer Knowledge Individuals

 

Section 12.1(ii)(vi)                                             Permitted
Encumbrances

 

v

--------------------------------------------------------------------------------


 

TABLE OF DEFINED TERMS

 

Defined Term

 

Section

 

 

 

Affiliate

 

Section 12.1(a)

Agreement

 

Preamble

Allocation

 

Section 1.6

Asset Allocation Statement

 

Section 1.6

Assets

 

Section 12.1(f)

Assumed Liabilities

 

Section 12.1(g)

Authorizations

 

Section 12.1(h)

Bobcat Pipeline

 

Section 12.1(i)

Business Day

 

Section 12.1(j)

Buyer

 

Preamble

Buyer Damages

 

Section 10.2(a)

Buyer Indemnitees

 

Section 10.2(a)

Buyer Material Adverse Effect

 

Section 4.1

Cap

 

Section 12.1(h)

Casualty

 

Section 7.9

Claim

 

Section 10.4

Closing

 

Section 1.2

Closing Date

 

Section 1.2

Closing Failure Breach

 

Section 9.3

Code

 

Section 12.1(l)

Condemnation Proceeding

 

Section 7.9

Confidentiality Agreement

 

Section 12.1(m)

Contracts

 

Section 12.1(f)(v)

Conveyances

 

Section 1.4(g)

Deductible

 

Section 10.2(b)(i)

Deposit

 

Section 1.7

Disclosure Schedule

 

Article II

Environment

 

Section 12.1(o)

Environmental Law

 

Section 12.1(p)

Environmental Matter

 

Section 12.1(q)

Environmental Permit

 

Section 12.1(r)

Escrow Agent

 

Section 1.7

Excluded Assets

 

Section 12.1(s)

Excluded Facilities

 

Section 5.1(c)

Fundamental Representations

 

Section 10.1

Gas

 

Section 12.1(t)

Governmental Authority

 

Section 12.1(v)

Hazardous Materials

 

Section 12.1(w)

Indemnified Party

 

Section 10.4(a)

Indemnifying Party

 

Section 10.4(a)

Independent Accountant

 

Section 1.6

Interconnect Agreement

 

Section 1.4(d)

Laws

 

Section 12.1(v)

 

vi

--------------------------------------------------------------------------------


 

Defined Term

 

Section

 

 

 

Leased Real Property

 

Section 2.4(a)

Leases

 

Section 2.4(a)

Liabilities

 

Section 12.1(z)

Lien

 

Section 12.1(aa)

Loss or Losses

 

Section 12.1(bb)

Marketable Title

 

Section 12.1(cc)

Material Contract

 

Section 12.1(dd)

Material Contract

 

Section 2.3(b)

Material Real Property Locations

 

Section 2.4(a)

Middle Point Compressor Station

 

Section 12.1(ee)

Middle Point Pipeline

 

Section 12.1(ff)

Miscellaneous Consents

 

Section 12.1(gg)

NGL

 

Section 12.1(hh)

Party or Parties

 

Preamble

Permits

 

Section 2.9(a)

Permitted Encumbrance

 

Section 12.1(ii)

Person

 

Section 12.1(jj)

Personal Property

 

Section 12.1(f)(ii)

Pike Fork Pipeline

 

Section 12.1(kk)

Pipeline

 

Section 12.1(ll)

Pre-Closing Covenants

 

Section 10.1

Pre-Closing Period

 

Section 12.1(mm)

Proceeding

 

Section 12.1(nn)

Purchase Price

 

Section 1.1

Real Property Claim Threshold

 

Section 10.2(b)(i)

Real Property Consents

 

Section 2.3(b)

Real Property Interests

 

Section 12.1(f)(iii)

Recording Instrument

 

Section 1.4(h)

Records

 

Section 12.1(f)(viii)

Release

 

Section 12.1(oo)

Restoration Costs

 

Section 7.9

Restricted Information

 

Section 7.3

Rights-of-Way

 

Section 12.1(mm)

Seller

 

Preamble

Seller Damages

 

Section 10.3

Seller Policies

 

Section 7.8

Seller Indemnitees

 

Section 10.3

Seller Material Adverse Effect

 

Section 12.1(nn)

Sherwood Gas Gathering and Compression System

 

Section 12.1(ss)

Sherwood Processing Facility

 

Section 12.1(uu)

Straddle Period

 

Section 12.1(ww)

Tax or Taxes

 

Section 12.1(xx)

Tax Audit

 

Section 6.4(a)

Tax Authority

 

Section 12.1(yy)

Tax Indemnified Person

 

Section 6.4(a)

 

vii

--------------------------------------------------------------------------------


 

Defined Term

 

Section

 

 

 

Tax Indemnifying Person

 

Section 6.4(a)

Tax Items

 

Section 6.4(c)

Tax Return

 

Section 12.1(zz)

Termination Date

 

Section 9.1(d)

Third Party Contract

 

Section 2.10

Tichenal Compressor Station

 

Section 12.1(aaa)

Transfer Taxes

 

Section 6.7

Transition Services Agreement

 

Section 1.4(e)

Zinnia Compressor Station

 

Section 12.1(bbb)

Zinnia Pipeline

 

Section 12.1(ccc)

 

viii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated as of June 4, 2013,
by and between MarkWest Liberty Midstream & Resources, L.L.C., a Delaware
limited liability company (“Seller”) and Summit Midstream Partners, LP,
a Delaware limited partnership (“Buyer”).  Seller and Buyer are referred to
herein as the “Parties” and individually as a “Party.”  Capitalized terms used
but not otherwise defined elsewhere in this Agreement shall have the respective
meanings given to such terms in Article XII.

 

A.                                    Seller owns and operates certain Assets,
including the Sherwood Gas Gathering and Compression System located in Doddridge
County, West Virginia.

 

B.                                    Seller desires to sell to Buyer, and Buyer
desires to purchase from Seller, the Assets, upon the terms and subject to the
conditions set forth herein.

 

C.                                    At the Closing of the transactions
contemplated by this Agreement, Seller and Buyer will enter into the
Interconnect Agreement, whereby, among other things, the Parties will agree upon
the terms and conditions governing the connection of the Sherwood Gas Gathering
and Compression System to the Sherwood Processing Facility.

 

D.                                    NOW, THEREFORE, in consideration of the
foregoing and the mutual representations, warranties, covenants and agreements
contained herein, and intending to be legally bound hereby, the Parties agree as
follows:

 

ARTICLE I
SALE AND TRANSFER OF ASSETS

 

Section 1.1.                     Purchase and Sale.  Upon the terms and subject
to the conditions set forth in this Agreement, at the Closing, Seller shall
sell, convey, assign, transfer and deliver to Buyer, and Buyer shall purchase,
acquire and accept from Seller, the Assets, and assume the Assumed Liabilities
with respect thereto, in consideration for which, Buyer will pay to Seller an
amount equal to Two Hundred Ten Million Dollars ($210,000,000) (the “Purchase
Price”).

 

Section 1.2.                     Time and Place of Closing.  Upon the terms and
subject to the conditions of this Agreement, the closing of the transactions
contemplated by this Agreement (the “Closing”) will take place at the offices of
Hogan Lovells US LLP, located at 1200 17th Street, Suite 1500, Denver, Colorado
80202 on the second (2nd) Business Day following the date on which all
conditions to Closing set forth in Article VIII (other than actions to be taken
or items to be delivered at Closing, but subject to satisfaction of such
conditions at the Closing) have been fulfilled or waived by the relevant Party
or Parties, or such date as the Parties may mutually agree (the “Closing
Date”).  The Closing shall be effective as of 12:00 A.M. Mountain Time on the
Closing Date.

 

Section 1.3.                     Payments; Accounting.  All payments made or to
be made under this Agreement to Seller shall be made by electronic transfer of
immediately available funds to a bank and account specified by Seller in writing
to Buyer, for the credit of Seller.  All payments made or to be made hereunder
to Buyer shall be by electronic transfer or immediately available

 

1

--------------------------------------------------------------------------------


 

funds to a bank and account specified by Buyer in writing to Seller, for the
credit of Buyer.  To the extent that, after the Closing Date, (a) Buyer or any
of its Affiliates receives any payment or instrument that is for the account of
Seller or any of its Affiliates according to the terms of this Agreement, Buyer
shall promptly deliver such amount or instrument to Seller, and (b) Seller or
any of its Affiliates receives any payment or instrument that is for the account
of Buyer or any of its Affiliates according to the terms of this Agreement,
Seller shall promptly deliver such amount or instrument to Buyer.

 

Section 1.4.                     Deliveries by Seller.  Subject to the terms and
conditions hereof, at the Closing, Seller will deliver the following to Buyer:

 

(a)                                 a certificate of the secretary of Seller
respecting (i) resolutions of Seller (which shall be attached to such
certificate) authorizing the execution of this Agreement and the consummation of
the transactions contemplated hereby (to the extent required under Seller’s
organizational documents) and (ii) the incumbency and true signatures of the
officers who execute this Agreement, the Interconnect Agreement and any other
agreement, certificate or document related hereto or executed in connection
herewith on behalf of Seller or any of its Affiliates;

 

(b)                                 the officer’s certificates referred to in
Section 8.3(a) and (b);

 

(c)                                  a duly executed certificate meeting the
requirements of Treasury Regulations Section 1.1445-2(b);

 

(d)                                 a duly executed counterpart of the
Interconnect Agreement, dated as of the Closing Date, by and between Seller and
Buyer, substantially in the form of Exhibit B (the “Interconnect Agreement”);

 

(e)                                  a duly executed counterpart of the
Transition Services Agreement, dated as of the Closing Date, by and between
Seller and Buyer, substantially in the form of Exhibit C (the “Transition
Services Agreement”);

 

(f)                                   the consent of the counter party to the
assignment to Buyer of the Contracts set forth on Exhibit A-5 that are indicated
as requiring consent;

 

(g)                                  duly executed counterparts of conveyances
of the Assets, dated as of the Closing Date, by and between the Parties, in
forms reasonably acceptable to Buyer and Seller (the “Conveyances”), in
sufficient duplicate originals to allow recording in all applicable real
property recording offices;

 

(h)                                 duly executed counterparts of a recording
instrument in a form reasonably acceptable to Buyer and Seller, dated as of the
Closing Date, by and between the Parties, applicable to the land under the
Sherwood Processing Facility, in a form reasonably acceptable to Buyer and
Seller (the “Recording Instrument”), in sufficient duplicate originals to allow
recording in all applicable real property recording offices;

 

2

--------------------------------------------------------------------------------


 

(i)                                     a duly executed joinder, in a form
reasonably acceptable to Buyer, of that certain Master Joint Use and Maintenance
Agreement, dated May 1, 2012, between Seller and Antero; and

 

(j)                                    amendments, assignments and conveyances
of the leases of real property between Seller and Antero for the Middle Point
Compressor Station and the Zinnia Compressor Station in accordance with
Section 7.12, including such amendments, assignments and conveyances that
provide Buyer with Seller’s real property interests in the compressor sites.

 

Section 1.5.                     Deliveries by Buyer.  Subject to the terms and
conditions hereof, at the Closing, Buyer will deliver the following to Seller:

 

(a)                                 the Purchase Price by wire transfer of
immediately available funds to the account or accounts designated by Seller in
writing prior to the Closing Date;

 

(b)                                 a certificate of the secretary of Buyer
respecting (i) resolutions of Buyer (which shall be attached to such
certificate) authorizing the execution of this Agreement and the consummation of
the transactions contemplated hereby (to the extent required under Buyer’s
organizational documents) and (ii) the incumbency and true signatures of the
officers who execute this Agreement, the Interconnect Agreement and any other
agreement, certificate or document related hereto or executed in connection
herewith on behalf of Buyer;

 

(c)                                  the officer’s certificates referred to in
Section 8.2(a) and (b);

 

(d)                                 a duly executed counterpart of the
Interconnect Agreement;

 

(e)                                  a duly executed counterpart of the
Transition Services Agreement;

 

(f)                                   duly executed counterparts of the
Conveyances, in sufficient duplicate originals to allow recording in all
applicable real property recording offices;

 

(g)                                  duly executed counterparts of the Recording
Instrument, in sufficient duplicate originals to allow recording in all
applicable real property recording offices; and

 

(h)                                 a duly executed counterpart of the Letter
Agreement.

 

Section 1.6.                     Purchase Price Allocation.  The Purchase Price,
Assumed Liabilities and other relevant items shall be allocated among the Assets
in accordance with their fair market values as reasonably determined by Buyer
and Seller in accordance with Section 1060 of the Code and the Treasury
Regulations thereunder (the “Allocation”).  Buyer shall, within sixty (60) days
following the Closing, initially prepare and deliver to Seller for its review
and approval (i) the Allocation and (ii) a draft Internal Revenue Service
Form 8594, Asset Acquisition Statement under Code Section 1060 (and any
comparable forms required to be filed under state, local or

 

3

--------------------------------------------------------------------------------


 

foreign Tax Law) and any additional data or materials required to be attached to
Form 8594 pursuant to the Treasury Regulations promulgated under Code
Section 1060 (the “Asset Allocation Statement”).  If Seller does not timely
notify Buyer of any objection to the Asset Allocation Statement, then it shall
be deemed agreed to by Seller and the Asset Allocation Statement shall be
conclusive and binding upon the Parties.  In the event Seller reasonably objects
to the manner in which the Asset Allocation Statement has been prepared, Seller
shall notify Buyer within twenty-one (21) days of receipt of the Asset
Allocation Statement of such objection, and the Parties shall endeavor in good
faith to resolve such dispute within the next five (5) days.  If the Parties are
unable to resolve such dispute within said five (5) day period, Buyer and Seller
shall submit such dispute to Ernst & Young LLP or another nationally-recognized
independent accounting firm or consulting firm mutually acceptable to the
Parties (the “Independent Accountant”).  Promptly, but not later than ten
(10) days after its acceptance of appointment hereunder, the Independent
Accountant shall determine (based solely on representations of Buyer and Seller
and not upon independent review) only those matters in dispute and will render a
written report as to the disputed matters and the resulting preparation of the
Asset Allocation Statement shall be conclusive and binding upon the Parties. 
Fifty percent (50%) of the costs and expenses of the Independent Accountant
shall be borne by Buyer, and the remainder of such costs and expenses shall be
borne by Seller.  The Parties agree (A) to file the final Asset Allocation
Statement as well as any similar state or local form consistently with the
Allocation, in each case as agreed, and (B) that neither Seller nor Buyer or any
of their respective Affiliates or direct or indirect owners shall take a
position on any Tax Return, or before any Governmental Authority in connection
with the examination of a Tax Return or in any judicial proceeding, that is in
any manner inconsistent with the terms of the Allocation, except as required by
applicable Law.  In recognition of the aggregate capital expenditures that have
been incurred by Seller associated with the tangible property included within
the existing Sherwood Gas Gathering and Compression System, the Parties agree
that in no event will the value allocated to the existing Sherwood Gas Gathering
and Compression System be less than $160,000,000.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer as of the date hereof and as of
the Closing as follows, except (i) as set forth on the disclosure schedule
document being delivered to Buyer concurrently herewith (any such schedule
delivered by the Parties under this Agreement is referred to herein as the
“Disclosure Schedule”) and (ii) that Seller makes no representation or warranty
with respect to any assets owned by third Persons that are present in the Real
Property Interests or any operations conducted by any such third Persons in
respect thereof (provided that to the knowledge of Seller no assets owned by
third Persons that are present in the Real Property Interests or any operations
conducted by any such third Persons in respect thereof have resulted in a breach
of the following representations and warranties):

 

Section 2.1.                     Organization; Etc.  Seller (a) is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware and (b) has all requisite power and authority to
own the Assets and to carry on its business substantially as now being
conducted.  Seller is duly qualified and in good standing to do business in each
jurisdiction in which the ownership and operation of its Assets makes such
qualification

 

4

--------------------------------------------------------------------------------


 

necessary, except where the failure to be so qualified would not, individually
or in the aggregate, have a Seller Material Adverse Effect.

 

Section 2.2.                     Authority Relative to this Agreement.  Seller
has all requisite limited liability company power, authority and capacity to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all requisite limited liability company action on the part of
Seller.  This Agreement has been duly and validly executed and delivered by
Seller and, assuming this Agreement has been duly authorized, executed and
delivered by Buyer, constitutes a valid and binding agreement of Seller,
enforceable against Seller in accordance with its terms, except that (a) such
enforcement may be subject to any bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other Laws, now or hereafter in effect,
relating to or limiting creditors’ rights generally and (b) enforcement of this
Agreement, including, among other things, the remedy of specific performance and
injunctive and other forms of equitable relief, may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

Section 2.3.                     Absence of Conflicts.

 

(a)                                 Neither the execution and delivery of this
Agreement by Seller nor the consummation by Seller of the transactions
contemplated hereby will (i) conflict with or result in any breach of any
provision of Seller’s certificate of formation, limited liability company
agreement or other organizational documents of Seller as in effect as of the
Closing Date, (ii) result in a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under, or require any
consent under, any material note, bond, mortgage, indenture or other financing
instrument or obligation to which Seller is a party or by which Seller or the
Assets are bound, (iii) violate any Laws applicable to Seller or the Assets, or
(iv) require any filing with, or the obtaining of any permit, authorization,
consent or approval of, any Governmental Authority that has not been made or
obtained, except in the case of clauses (ii), (iii) and (iv) of this
Section 2.3(a) for any such violations, breaches, defaults, rights of
termination, cancellation or acceleration or requirements which, individually or
in the aggregate, (x) would not adversely affect the ability of Seller to
consummate the transactions contemplated hereby or result in a Seller Material
Adverse Effect or (y) would result from obtaining the Miscellaneous Consents
after the Closing.

 

(b)                                 Section 2.3(b) of the Disclosure Schedule
identifies with a single asterisk all consents and other restrictions on
assignment with respect to (i) the Real Property Interests that are required (or
would be applicable) in connection with the transfer of the Real Property
Interests to Buyer in accordance with the terms and conditions of this Agreement
(the “Real Property Consents”) and (ii) the Material Contracts that are required
(or would be applicable) in connection with the transfer of the Material
Contracts to Buyer in accordance with the terms and conditions of this Agreement
(the “Material Contract Consents”).

 

5

--------------------------------------------------------------------------------


 

Section 2.4.                     Real Property.

 

(a)                                 Seller has Marketable Title to (i) all
Rights-of-Way on which the Sherwood Gas Gathering and Compression System is
located or pursuant to which the Sherwood Gas Gathering and Compression System
is operated, and (ii) all leasehold interests created under real property leases
(the “Leases”), other than the Rights-of-Way, necessary for the operation of the
Assets as presently operated (the “Leased Real Property” and together with the
Rights-of-Way described in clause (ii) above, the “Material Real Property
Locations”) and leased by Seller.

 

(b)                                 Except as set forth in Section 2.4(b) of the
Disclosure Schedule, to Seller’s knowledge, there are not currently any
underground storage tanks installed or operated by Seller on or under the
Rights-of-Way described in Section 2.4(a) or the Leased Real Property.

 

(c)                                  Except as could not reasonably be expected
to have a Seller Material Adverse Effect:

 

(i)                                     each Lease of a Material Real Property
Location is in full force and effect, and with respect to each Material Real
Property Location that comprises Leased Real Property, there is no breach or
event of default on the part of Seller and, to Seller’s knowledge, there is no
breach or event of default on the part of any other party with respect to any
Lease covering such Material Real Property Location;

 

(ii)                                  the buildings and improvements included in
the Assets have not been affected in any adverse manner as a result of any fire,
explosion, flood, drought, windstorm, accident, riot, activities of armed forces
or acts of God or of any public enemy; and

 

(iii)                               no eminent domain proceeding or taking has
been commenced or, to the knowledge of Seller, is threatened with respect to all
or any material portion of the Real Property Interests.

 

Section 2.5.                     Personal Property.  Seller (a) has maintained,
in all material respects and in accordance with normal industry practice, all of
the Personal Property and (b) has good and valid title to all Personal Property,
subject solely to Permitted Encumbrances, except where the failure to have such
good and valid title could not reasonably be expected to have a Material Adverse
Effect.  There exist no leases of Personal Property to which Seller is a party
and the Assets are subject to or bound.

 

Section 2.6.                     Absence of Certain Changes.  Since January 1,
2013, (a) no Seller Material Adverse Effect has occurred, and (b) Seller has not
engaged in any practice which would have the effect of (i) accelerating to
periods before the Closing collection of revenues attributable to the Assets
that would otherwise be expected (based on past practice) to be made in periods
after the Closing, or (ii) postponing to periods after the Closing payment of
costs in

 

6

--------------------------------------------------------------------------------


 

respect of the Assets that would otherwise be expected (based on past practice)
to be made in periods before the Closing, in each case in a manner outside the
ordinary course of business, inconsistent with past practice and contrary to
generally accepted industry practices.

 

Section 2.7.                     Litigation.  Except as set forth in Section 2.7
of the Disclosure Schedule, there is no material Proceeding pending or, to the
knowledge of Seller, threatened against Seller or any of its Affiliates in
respect of the Assets.

 

Section 2.8.                     Compliance with Law.  Except as set forth in
Section 2.8 of the Disclosure Schedule, the Assets are not being operated in
violation of any applicable Law or any order, writ, injunction or decree of any
Governmental Authority (and Seller has not received any written or, to Seller’s
knowledge, oral notice of violation with respect to any Laws), except for any
such violations which, individually or in the aggregate, would not have a Seller
Material Adverse Effect.

 

Section 2.9.                     Permits.

 

(a)                                 All of the permits (including special use
permits), licenses, certificates, orders, decrees, approvals, qualifications,
authorizations, grants, consents, concessions, waivers, exceptions,
registrations, warrants, franchises or similar rights or privileges that are
granted by a Governmental Authority and are necessary for, or are used or held
for use in connection with, the ownership and operation of the Assets (the
“Permits”) are set forth on Exhibit A-4.

 

(b)                                 All of the Permits set forth on Exhibit A-4
are in full force and effect, except such failures to maintain such Permits in
full force and effect that would not reasonably be expected to have a Seller
Material Adverse Effect.

 

(c)                                  Except as set forth in Section 2.9(c) of
the Disclosure Schedule, Seller is not in violation of or default under any
Permit, except for any violation or default that would not reasonably be
expected to have a Seller Material Adverse Effect.

 

Section 2.10.              Contracts.  Exhibit A-5 lists all Material
Contracts.  None of Seller or, to Seller’s knowledge, any other Person that is
party to a Material Contract, is in default under any Material Contract except
such defaults as would not, individually or in the aggregate, have a Seller
Material Adverse Effect.  All Material Contracts are in full force and effect. 
No notice of default or breach has been received or delivered by Seller (or any
of its Affiliates) under any Material Contract, the resolution of which is
currently outstanding, and no currently effective notices have been received by
Seller (or any of its Affiliates) of the exercise of any premature termination
of any Material Contract.  To Seller’s knowledge, there are no Third Party
Contracts to which the Assets themselves are contractually bound; provided,
however, Seller makes no representation and warranty with respect to any Third
Party Contracts (i) regarding sources or supplies of gas or other products or
third party materials for which the Assets are or could be utilized, including
the matter set forth on Section 2.10 of the Disclosure Schedule, or
(ii) regarding gathering or compression operations that would require facilities
that are not part

 

7

--------------------------------------------------------------------------------


 

of the Assets.  As used herein, “Third Party Contract” means a contract to which
neither Seller nor any of its Affiliates is a party.

 

Section 2.11.              Taxes.  Except as set forth in Section 2.11 of the
Disclosure Schedule:

 

(a)                                 All material Tax Returns required to be
filed with respect to the Assets have been duly and timely filed, and all Taxes
that have become due with respect to the Assets have been timely paid in full
unless being contested in good faith.  Each such Tax Return is true, correct and
complete in all material respects.  There are no Liens for Taxes on any of the
Assets other than Permitted Encumbrances.

 

(b)                                 None of the material Tax Returns with
respect to the Assets is the subject of any Tax Audit by any Tax Authority, and
there are no claims or demands for material Taxes now pending or, to the
knowledge of Seller, threatened with respect to any material Tax related to the
Assets.

 

(c)                                  Seller has not treated any of the Assets as
constituting an interest in a partnership for federal income Tax purposes for
which a partnership income Tax Return is required to be filed under Subchapter K
of Chapter 1 of Subtitle A of the Code; provided, however, that the Assets have
been treated for federal income Tax purposes as owned by Seller’s parent, for
which a partnership income Tax Return is required.

 

(d)                                 Seller has not made any sales of gathering
systems similar to the Assets within the five (5) years prior to the transaction
contemplated by this Agreement.

 

Section 2.12.              Environmental Matters.  Except as set forth in
Section 2.12(a) of the Disclosure Schedule:

 

(a)                                 (i) To the knowledge of Seller, the Assets
are not subject to any Environmental Matter, except for any Environmental Matter
that would not reasonably be expected to have a Seller Material Adverse Effect
and (ii) the Assets and operations conducted by Seller with respect to the
Assets are and have been in compliance with the requirements of all applicable
Environmental Laws and Environmental Permits, except such failures to comply
that, individually or in the aggregate, would not reasonably be expected to have
a Seller Material Adverse Effect.

 

(b)                                 None of Seller or its Affiliates is
currently operating or required by any Governmental Authority to be operating
any of the Assets under any compliance order, any consent decree or order, or
corrective action decree or order issued by or entered into with any
Governmental Authority under any Environmental Law, except for any such orders
or decrees as would not reasonably be expected to have a Seller Material Adverse
Effect.

 

8

--------------------------------------------------------------------------------


 

(c)                                  (i) The Environmental Permits that are
necessary for, or, to the knowledge of Seller, are otherwise used or held for
use in connection with, the ownership and operation of the Assets are set forth
on Exhibit A-4; (ii) all of the Environmental Permits set forth on Exhibit A-4
are in full force and effect, except such failures to maintain such
Environmental Permits in full force and effect that would not reasonably be
expected to have a Seller Material Adverse Effect and (iii) Seller is not in
violation of or default under any Environmental Permit, except for any violation
or default that would not reasonably be expected to have a Seller Material
Adverse Effect.

 

Notwithstanding anything to the contrary in this Section 2.12(a) or elsewhere in
this Agreement, except to the extent that Section 2.7 addresses environmental
Proceedings, Seller makes no, and disclaims any, representation or warranty,
express or implied, with respect to naturally occurring radioactive material,
asbestos, mercury, polychlorinated biphenyls, drilling fluids and chemicals, and
produced waters and hydrocarbons that may be present in or on the Assets in
quantities typical for oilfield or gas operations in the areas in which the
Assets are located.

 

Notwithstanding any other representations and warranties contained in this
Agreement, this Section 2.11(a) will be deemed to contain the only
representations and warranties in this Agreement with respect to Environmental
Matters, Environmental Permits or Environmental Laws.

 

Section 2.13.              Sufficiency of Assets.  None of the Assets is owned
by any Persons except Seller.  Except as set forth in Section 2.13 of the
Disclosure Schedule and for the services to be provided by Seller pursuant to
the Transition Services Agreement, the Assets constitute all material assets,
properties (real, personal and intangible) and contract rights of Seller and its
Affiliates that presently comprise, pertain to or are used in connection with
the operation of the Sherwood Gas Gathering and Compression System or the
business associated therewith or that are necessary for the conduct of such
business as of the date hereof.

 

Section 2.14.              No Bankruptcy.  There are no bankruptcy proceedings
pending against, being contemplated by or, to knowledge of Seller, threatened
against, Seller.

 

Section 2.15.              No Liens.  Except as described on Section 2.15 of the
Disclosure Schedule, the Assets are free and clear of any and all Liens (other
than Permitted Encumbrances) granted by Seller securing any indebtedness of
Seller.

 

Section 2.16.              No Undisclosed Liabilities.  Except as set forth in
Section 2.16 of the Disclosure Schedule, Seller does not have any liabilities
with respect to the Assets other than (i) liabilities arising in the ordinary
course of business or in the ordinary course of the completion of construction
of the Middle Point Compressor Station and the Zinnia Compressor Station, (ii)
liabilities that would not be required to be accrued or reserved on a balance
sheet prepared in accordance with GAAP or (iii) liabilities that do not exceed
$100,000 individually.  There exists no indebtedness for borrowed money of
Seller or its Affiliates with respect to the Assets for which Buyer will have
any liability after the Closing.

 

9

--------------------------------------------------------------------------------


 

Section 2.17.              Regulatory.  The Assets are not subject to the
jurisdiction of the Federal Energy Regulatory Commission.

 

Section 2.18.              Brokers; Finders and Fees.  Except as set forth in
Section 2.18 of the Disclosure Schedule, neither Seller nor any of its
Affiliates has employed any investment banker, broker or finder or incurred any
liability for any investment banking, financial advisory or brokerage fees,
commissions or finders’ fees in connection with this Agreement or the
transactions contemplated hereby.

 

Section 2.19.                          Third Party Volumes.  Prior to the
Closing, all of the gas gathered by Seller in the Sherwood Gas Gathering and
Compression System has been owned by third Persons.

 

Section 2.20.                          Real Property Actions.  Seller has not
sold, alienated, transferred, conveyed or encumbered any of Seller’s right,
title or interest in, to or under any of the Real Property Interests, other than
in each case any Permitted Encumbrances.

 

ARTICLE III
DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

 

BUYER HAS CONDUCTED ITS OWN INDEPENDENT REVIEW AND ANALYSIS OF THE ASSETS AND
ACKNOWLEDGES THAT BUYER HAS BEEN PROVIDED SATISFACTORY ACCESS TO THE ASSETS FOR
SUCH PURPOSE.  IN ENTERING INTO THIS AGREEMENT, BUYER HAS RELIED SOLELY UPON THE
REPRESENTATIONS AND WARRANTIES OF SELLER IN ARTICLE II AND ITS OWN INVESTIGATION
AND ANALYSIS, AND BUYER:  (A) ACKNOWLEDGES THAT, EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES OF SELLER IN ARTICLE II, NONE OF SELLER, ITS AFFILIATES OR ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, UNIT HOLDERS, MEMBERS, MANAGERS, PARTNERS,
EMPLOYEES, AFFILIATES, CONTROLLING PERSONS, AGENTS, ADVISORS OR REPRESENTATIVES
MAKES OR HAS MADE ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS
TO THE ACCURACY OR COMPLETENESS OF ANY OF THE INFORMATION PROVIDED OR MADE
AVAILABLE TO BUYER OR ITS DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES,
CONTROLLING PERSONS, AGENTS OR REPRESENTATIVES; AND (B) AGREES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THAT NONE OF SELLER, ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, UNIT HOLDERS, MEMBERS, MANAGERS,
PARTNERS, AFFILIATES, CONTROLLING PERSONS, AGENTS, ADVISORS OR REPRESENTATIVES
SHALL HAVE ANY LIABILITY OR RESPONSIBILITY WHATSOEVER TO BUYER OR ITS DIRECTORS,
OFFICERS, EMPLOYEES, AFFILIATES, CONTROLLING PERSONS, AGENTS OR REPRESENTATIVES
ON ANY BASIS (INCLUDING IN CONTRACT OR TORT, AT LAW OR IN EQUITY, UNDER FEDERAL
OR STATE SECURITIES LAWS OR OTHERWISE) BASED UPON ANY INFORMATION PROVIDED OR
MADE AVAILABLE, OR STATEMENTS MADE, TO BUYER OR ITS DIRECTORS, OFFICERS,
EMPLOYEES, AFFILIATES, CONTROLLING PERSONS, ADVISORS, AGENTS OR REPRESENTATIVES
(OR ANY OMISSIONS THEREFROM), INCLUDING IN RESPECT OF THE SUBJECT MATTER OF THE

 

10

--------------------------------------------------------------------------------


 

SPECIFIC REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN THIS AGREEMENT,
EXCEPT THAT THE FOREGOING LIMITATIONS SHALL NOT APPLY IN THE CASE OF ACTUAL
FRAUD BY SELLER OR TO THE EXTENT SELLER MAKES THE SPECIFIC REPRESENTATIONS AND
WARRANTIES SET FORTH IN ARTICLE II.  BUYER HAS RELIED ON NO REPRESENTATION OR
WARRANTY OTHER THAN AS DESCRIBED IN THE PRECEDING SENTENCE.  EXCEPT AS
SPECIFICALLY SET FORTH IN ARTICLE II, SELLER MAKES NO REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF OR OTHERWISE IN
ANY WAY RELATING TO ITSELF OR THE ASSETS, INCLUDING WITH RESPECT TO
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, AND ANY SUCH OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.  BUYER FURTHER
ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE II,
SELLER HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY OF
THE ASSETS AND BUYER SHALL BE DEEMED TO BE TAKING THE ASSETS “AS IS” AND “WHERE
IS” FOR ALL PURPOSES.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as of the date hereof and as of
the Closing as follows:

 

Section 4.1.                     Organization; Etc.  Buyer (a) is a limited
partnership duly formed, validly existing and in good standing under the laws of
the State of Delaware and (b) has all requisite power and authority to own,
lease and operate all of its properties and assets and to carry on its business
substantially as now being conducted. Buyer is duly qualified and in good
standing to do business in each jurisdiction in which the nature of its business
or the ownership, operation or leasing of its properties makes such
qualification necessary, except where the failure to be so qualified would not,
individually or in the aggregate, have a Buyer Material Adverse Effect.  As used
in this Agreement, the term “Buyer Material Adverse Effect” shall mean an event,
change or circumstance which would adversely affect the ability of Buyer to
consummate the transactions contemplated hereby.

 

Section 4.2.                     Authority Relative to this Agreement.  Buyer
has all requisite limited partnership power, authority and capacity to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly and validly authorized by
all requisite limited partnership action on the part of Buyer.  This Agreement
has been duly and validly executed and delivered by Buyer and, assuming this
Agreement has been duly authorized, executed and delivered by Seller,
constitutes a valid and binding agreement of Buyer, enforceable against Buyer in
accordance with its terms, except that (a) such enforcement may be subject to
any bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
other Laws, now or hereafter in effect, relating to or limiting creditors’
rights generally and (b) enforcement of this Agreement, including, among other
things, the remedy of specific performance and injunctive and other forms of
equitable relief, may be

 

11

--------------------------------------------------------------------------------


 

subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

 

Section 4.3.                     Absence of Conflicts.  Neither the execution
and delivery of this Agreement by Buyer nor the consummation by Buyer of the
transactions contemplated hereby will (a) conflict with or result in any breach
of any provision of the certificate of formation, partnership agreement or other
organizational documents of Buyer, (b) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under, or
require any consent under, any indenture, license, contract, agreement or other
instrument or obligation to which Buyer or any of its Affiliates is a party or
by which any of them or any of their respective properties or assets may be
bound, (c) violate any order, writ, injunction, decree or Laws applicable to
Buyer, any of its Affiliates or any of their respective properties or assets, or
(d) require any filing with, or the obtaining of any permit, authorization,
consent or approval of, any Governmental Authority that has not been made or
obtained, except in the case of clause (b), (c) and (d) of this Section 4.3 for
any such violations, breaches, defaults, rights of termination, cancellation or
acceleration or requirements which, individually or in the aggregate, would not
have a Buyer Material Adverse Effect.

 

Section 4.4.                     Compliance with Law.  The business of Buyer is
not being conducted in violation of any applicable Law or any order, writ,
injunction or decree of any Governmental Authority (and Buyer has not received
any written or, to Buyer’s knowledge, oral notice of violation with respect to
any Laws), except for any such violations which in the aggregate would not have
a Buyer Material Adverse Effect.

 

Section 4.5.                     Availability of Funds.  Buyer has access to
sufficient immediately available funds to pay the Purchase Price and to pay any
other amounts payable pursuant to this Agreement and to effect the transactions
contemplated hereby.  Buyer is, and immediately after giving effect to the
transactions contemplated by this Agreement, Buyer will be, solvent.

 

Section 4.6.                     Litigation.  As of the date of this Agreement,
there is no material Proceeding pending or, to the knowledge of Buyer,
threatened against Buyer or any of its Affiliates.

 

Section 4.7.                     No Material Adverse Effect.  To the knowledge
of Buyer, as of the date of this Agreement, there has not occurred any breach of
any representation, warranty or covenant by Seller that would reasonably be
expected to have a Seller Material Adverse Effect.

 

Section 4.8.                     Brokers; Finders and Fees.  Except for amounts
payable to Barclays plc by Buyer (for which Seller shall have no liability),
neither Buyer nor any of its Affiliates has employed any investment banker,
broker or finder or incurred any liability for any investment banking, financial
advisory or brokerage fees, commissions or finders’ fees in connection with this
Agreement or the transactions contemplated hereby.

 

Section 4.9.                                 Third Party Volumes.  It is Buyer’s
present intention now and following the Closing to utilize 100% of the Sherwood
Gas Gathering and Compression System to gather gas owned by third Persons.

 

12

--------------------------------------------------------------------------------


 

ARTICLE V
REAL PROPERTY MATTERS

 

Section 5.1.                     Real Property Consents.

 

(a)                                 Seller shall identify and list on Schedule
2.3(b), with respect to the Assets, all Real Property Consents that would be
applicable to the transactions contemplated hereby.  Prior to the Closing,
Seller will request execution of all Real Property Consents.  During such period
in which the applicable Asset is not capable of being assigned to Buyer due to
the failure to obtain an execution of a Real Property Consent, the Parties
mutually agree, as is reasonably practicable, to cooperate to obtain an
execution of such Real Property Consent or to make or cause to be made such
arrangements as may be reasonably necessary or requested by Buyer to enable
Buyer to receive all the economic benefits or same or similar rights with
respect to such Asset.

 

(b)                                 Real Property Interests with respect to
which a Real Property Consent has not been obtained on or before the day that is
three (3) Business Days prior to the Closing shall be deemed to be excluded from
the Assets conveyed to Buyer at the Closing, but the Purchase Price shall not be
reduced.

 

(c)                                  With respect to any Real Property Interest
upon which any Pipeline is located, if, under the terms of such Real Property
Interest, a Real Property Consent is required prior to the assignment of such
Real Property Interest to Buyer and such Real Property Consent has not been
obtained prior to the period described in clause (b) above, this Agreement shall
not constitute an agreement to convey at the Closing such Real Property Interest
or the portions of such Pipeline that are located upon such Real Property
Interest.  In such case, the Parties may agree that (i) with respect to the
portions of such Pipeline not conveyed at the Closing (the “Excluded
Facilities”), the Parties shall enter into an agreement, the form and substance
of which shall be mutually agreed to by the Parties, that provides Buyer, to the
commercially reasonable extent possible, with the rights, benefits and burdens
with respect to the Excluded Facilities that Buyer would have received had such
Excluded Facilities been conveyed to Buyer at the Closing and (ii) the other
portions of the Sherwood Gas Gathering and Compression System and the related
Real Property Interests shall be conveyed to Buyer at the Closing. With respect
to any portion of the Excluded Facilities and related Real Property Interests,
when the applicable Real Property Consents are obtained, Seller shall convey the
applicable portions of the Excluded Facilities and assign, pursuant to a special
warranty deed or assignment, such related Real Property Interests to Buyer
within ten (10) days following receipt of such Real Property Consent, and any
agreement entered into between the Parties with respect to such portions of the
Excluded Facilities shall terminate.  During the term of any such agreement,
Seller shall not convey, or allow any Liens by, through, or under Seller to
attach to, the applicable portion of the Excluded Facilities or the related Real
Property Interests covered by such agreement.  Additionally, Buyer may terminate
such agreement at any time by giving sixty (60) days’ notice.  At the

 

13

--------------------------------------------------------------------------------


 

time of termination of such agreement, to the extent that the Seller may do so
if the requisite Real Property Consents have been obtained, Seller shall convey
to Buyer the remaining rights they may have in the Excluded Facilities and,
assign, to the extent related to the Sherwood Gas Gathering and Compression
System, the Real Property Interests pursuant to a special warranty deed or
assignment.

 

(d)                                 For a period of one (1) year following the
Closing, the Parties shall continue to use their commercially reasonable efforts
to obtain any Real Property Consent that was not obtained prior to the Closing.

 

Section 5.2.                     Sole and Exclusive Remedy.  Buyer hereby
acknowledges and agrees that its sole and exclusive remedy for Seller’s failure
to obtain the Real Property Consents as contemplated in Section 5.1, shall be as
provided in this Article V.

 

ARTICLE VI
TAX MATTERS

 

Section 6.1.                     Preparation of Tax Returns.  Seller shall
prepare and file (or cause to be prepared and filed) all Tax Returns with
respect to the Assets for all Pre-Closing Periods that are required to be filed
after the Closing Date, and shall pay (or cause to be paid) all Taxes due with
respect to the Assets for all Pre-Closing Periods (whether or not such Taxes are
required to be shown on a Tax Return).  Buyer shall prepare and file (or cause
to be prepared and filed) all Tax Returns with respect to the Assets for all
Straddle Periods (which, for the avoidance of doubt, shall not include income
Tax Returns of the Seller), and shall pay (or cause to be paid) all Taxes due
with respect to the Assets for all Straddle Periods (whether or not such Taxes
are required to be shown on a Tax Return but, for the avoidance of doubt, not
including Income Taxes of the Seller).  At least twenty (20) days before the
date on which each such Straddle Period Tax Return is to be filed, Buyer shall
provide to Seller a copy of such Tax Return and a schedule calculating the
portion of the Taxes for which Seller is responsible pursuant to Section 6.2. 
Within ten (10) days following its receipt of such Tax Return and schedule,
Seller shall notify Buyer whether it disagrees with any matter contained within
such Tax Return or schedule, and, if it does, the Parties shall in good faith
discuss and resolve such disagreement. Seller shall promptly pay to Buyer the
portion of such Tax for which Seller is responsible pursuant to Section 6.2
within five (5) days after the determination of such portion pursuant to the
provisions of this Section 6.1.

 

Section 6.2.                     Responsibility for Taxes.  Seller shall be
responsible for and entitled to all refunds of, and shall indemnify Buyer
Indemnitees from and against, all Taxes which arise with respect to the Assets
for any Pre-Closing Period and for that portion of any Straddle Period that ends
on the Closing Date.  Buyer shall be responsible for the remaining Straddle
Period Taxes.  For this purpose, Straddle Period Taxes shall be (a) allocated on
an interim closing of the books method for all Taxes other than those described
in clause (b), and (b) prorated on a daily basis to the Closing Date for ad
valorem and real and personal property Taxes.  Notwithstanding anything to the
contrary herein, (i) any franchise Tax paid or payable with respect to the
Assets shall be allocated to the period during which the income, operations,
assets or capital comprising the base of such Tax is measured, regardless of
whether the right to do business for another Tax period is obtained by the
payment of such franchise Tax and (ii) any ad valorem or property

 

14

--------------------------------------------------------------------------------


 

Taxes paid or payable with respect to the Assets shall be allocated to the Tax
period applicable to the ownership of the Assets regardless of when such Taxes
are assessed (for the avoidance of doubt, the Tax period applicable to the
ownership of the Assets shall be the assessment year for West Virginia property
Tax purposes, which is July 1st (the date on which ownership of the Assets gives
rise to liability for the property Taxes) through June 30th with such property
Taxes apportioned on a daily basis over such period even though the Tax year is
the subsequent calendar year).

 

Section 6.3.                     Post-Closing Assistance.  Seller and Buyer will
each provide the other such assistance as may reasonably be requested in
connection with the preparation of any Tax Return with respect to the Assets, or
any Tax Audit by any Tax Authority or any Proceeding relating to Taxes with
respect to the Assets, and each will retain and provide the requesting Party
with any records or information that may be reasonably relevant to such return,
audit or examination, proceedings or determination.  The Party requesting
assistance will reimburse the other Party for reasonable out-of-pocket expenses
(other than salaries or wages of any employees of the Parties) incurred in
providing such assistance.

 

Section 6.4.                     Conduct of Business.

 

(a)                                 From and after the applicable Closing Date,
each of Buyer and Seller (the “Tax Indemnified Person”), shall notify the chief
tax officer (or other appropriate Person) of the other Party (the “Tax
Indemnifying Person”), in writing within twenty (20) days of receipt by the Tax
Indemnified Person of written notice of any pending or threatened audits,
adjustments, claims, examinations, assessments or other proceedings (a “Tax
Audit”) which are likely to affect the liability for Taxes of the Tax
Indemnifying Person.  If the Tax Indemnified Person fails to give such timely
notice to the Tax Indemnifying Person, it shall not be entitled to
indemnification for any Taxes arising in connection with such Tax Audit if such
failure to give notice materially adversely affects the Tax Indemnifying
Person’s right to participate in the Tax Audit.

 

(b)                                 If a Tax Audit relates solely to Taxes for
which only Seller would be liable to indemnify Buyer under this Agreement,
Seller shall have the option, at its expense, to control the defense and
settlement of such Tax Audit.  If Seller does not elect to control the defense
and settlement of such Tax Audit, Buyer may, at Seller’s expense, control the
defense and settlement of such Tax Audit.  If such Tax Audit relates solely to
Taxes for which only Buyer would be liable under this Agreement, Buyer shall, at
its expense, control the defense and settlement of such Tax Audit.

 

(c)                                  If a Tax Audit relates to Taxes for which
both Seller and Buyer could be liable under this Agreement, to the extent
practicable, the items of income, gain, loss, deduction and credit or other item
required to be reported on or otherwise reported on the applicable Tax Return
(“Tax Items”) with respect to such Tax Audit will be distinguished and each
Party will have the option to control the defense and settlement of those Taxes
for which it is so liable.  If such Tax Audit relates to a Straddle Period and
any Tax Item cannot be identified as

 

15

--------------------------------------------------------------------------------


 

being a liability of only one Party or cannot be separated from a Tax Item for
which the other Party is liable, Seller, at its expense, shall have the option
to control the defense and settlement of the Tax Audit.

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 6.4, any Party whose liability for Taxes may be affected by a Tax
Audit shall be entitled to participate at its expense in such defense and to
employ counsel of its choice at its expense and shall have the right to consent
to any settlement of such Tax Audit (such consent not to be unreasonably
withheld, conditioned or delayed) to the extent that such settlement would have
an adverse effect with respect to a period for which that Party is liable for
Taxes, under this Agreement or otherwise.

 

Section 6.5.                     Post-Closing Actions.  Except to the extent
required by applicable Laws, Buyer shall not and shall not permit its Affiliates
to amend any Tax Return for a Pre-Closing or Straddle Period on or after the
Closing Date which could reasonably be expected to materially increase Seller’s
liability to indemnify Buyer for Taxes under this Agreement without first
notifying and obtaining consent from Seller, which consent will not be
unreasonably withheld, conditioned or delayed.

 

Section 6.6.                     Refunds of Certain Taxes Received by Buyer. 
Buyer and Seller agree to pay to the other Party any refund received (whether by
payment, credit, offset or otherwise, and together with any interest thereon)
after the Closing Date by Buyer or Seller or any of their Affiliates that is
entitled to be paid to the other Party pursuant to Section 6.2.  Buyer and
Seller and their Affiliates shall cooperate with the other Party and its
Affiliates in order to take all reasonably necessary steps to claim any such
refund.  Any such refund received by Buyer or Seller or any of their Affiliates
shall be paid to the other Party within thirty (30) days after such refund is
received.  Buyer and Seller agree to notify the other Party within ten (10) days
following the discovery of a right to claim any such refund and upon receipt of
any such refund.  Buyer and Seller agree to furnish to the other Party all
information, records and assistance reasonably requested and necessary to verify
the amount of the refund or overpayment.

 

Section 6.7.                     Transfer Taxes.  The Parties are not aware of
any West Virginia sales and use Tax that will be assessed or collected in
connection with the sale of the Assets and such taxes are not being collected in
connection with the sale of the Assets pursuant to this Agreement.  Any sales,
use, recording or other transfer taxes (“Transfer Taxes”) imposed on the
purchase and sale of the Assets pursuant to this Agreement (including any
interest, penalties, or additions to tax with respect thereto) shall be paid by
[***].  The Parties shall reasonably cooperate in good faith to minimize, to the
extent permissible under applicable Law, the amount of any Transfer Taxes
described in this Section 6.7.  The parties believe that for West Virginia
Transfer Tax purposes, all of the Assets (other than the Rights-of-Way,
Easements and the buildings, structures or improvements upon the same) are
properly classified as tangible personal property and not as real property, and
shall report consistently therewith.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII
ADDITIONAL COVENANTS

 

Section 7.1.                     Conduct of Business.  Except at set forth in
Section 7.1 of the Disclosure Schedule or as consented to in writing by Buyer,
such consent not to be unreasonably withheld, delayed or conditioned, from the
date hereof through the Closing Date or the earlier termination of this
Agreement as provided in Article IX, Seller covenants and agrees to operate its
business with respect to the Assets in the ordinary course of business
consistent with past practices, and, without limiting the generality of the
preceding, Seller shall:

 

(a)                                 not sell, transfer, assign, convey, abandon
or otherwise dispose of any of the Assets, except for sales in the ordinary
course of business;

 

(b)                                 not make any commitment or enter into any
agreement with respect to any capital project relating to any Asset in excess of
$500,000 that would become an Assumed Liability;

 

(c)                                  not enter into, terminate, amend, restate,
supplement, waive or permit to lapse (prior to its applicable expiration date)
in any material respect any material Permit, any contract that is part of the
Assets, or any instrument creating a Real Property Interest that is or would be
an Asset conveyed to Buyer by Seller at the Closing or that would affect any
such Asset, other than in the ordinary course of business;

 

(d)                                 not create or permit the creation of any
Lien on any Asset (other than Permitted Encumbrances);

 

(e)                                  not grant or create any preferential right
to purchase, right of first opportunity or other material transfer restriction
or requirement with respect to any Asset;

 

(f)                                   not make, amend or revoke any material
election with respect to any Taxes relating to the Assets;

 

(g)                                  not fail to maintain insurance coverage
substantially equivalent to its existing insurance coverage of the Assets as in
effect on the date hereof;

 

(h)                                 not modify or operate the Assets in any way
that would subject them to the jurisdiction of the Federal Energy Regulatory
Commission;

 

(i)                                     other than in respect of the [***],
settle or compromise any action, suit, investigation or proceeding relating to
the Assets that could be reasonably expected (due to the nature of the claims
involved or the scope of their applicability to Seller’s business or operations)
to involve amounts of $100,000 or more in value;

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

(j)                                    not engage in any practice which would
have the effect of (i) accelerating to periods before the Closing collection of
revenues attributable to the Assets that would otherwise be expected (based on
past practice) to be made in periods after the Closing, or (ii) postponing to
periods after the Closing payment of costs in respect of the Assets that would
otherwise be expected (based on past practice) to be made in periods before the
Closing, in each case in a manner outside the ordinary course of business,
inconsistent with past practice and contrary to generally accepted industry
practices; or

 

(k)                                 not agree, resolve, authorize or commit,
whether in writing or otherwise, to do any of the foregoing.

 

Section 7.2.                     Access to Records and Assets; Access Indemnity
and Confidentiality.

 

(a)                                 During the period from the date hereof
through the Closing, Seller shall at reasonable times and upon reasonable notice
(i) make all the books and records relating to the Assets (including the
Records) available to Buyer and its authorized representatives for examination
as Buyer may request, and (ii) permit Buyer and its authorized representatives
to consult with employees, officers, accountants, consultants, legal counsel and
other authorized representatives of Seller that Seller designates and to
conduct, at Buyer’s sole cost, expense and risk, inspections and site visits of
the Assets; provided, however, that none of Buyer and its authorized
representatives shall have any right of access to (A) any proprietary data that
relates to another business of Seller or its Affiliates, including the Excluded
Assets, and is not used in connection with the ownership, use, operation or
maintenance of the Assets, (B) confidential information subject to a third party
confidentiality agreement, or (C) any such information which, if disclosed,
would violate an attorney-client privilege or applicable Law; provided that,
prior to withholding access to any information under clauses (B) or (C), Seller
shall notify Buyer of the general nature of the information being withheld and,
at the request and expense of Buyer, shall use commercially reasonable efforts
to seek any consents that may be required for the disclosure of such information
to Buyer, and otherwise implement reasonable arrangements permitting such
disclosure (which may include entering into joint defense or other agreements
with Buyer to preserve any attorney-client or other legal privilege of Seller). 
Buyer and its authorized representatives shall comply in all material respects
with all rules, regulations, policies and instructions issued by Seller or any
third Person operator regarding any of Buyer’s or its authorized
representatives’ actions prior to Closing while upon, entering or leaving any
property included in the Assets.

 

(b)                                 BUYER SHALL PROTECT, DEFEND, INDEMNIFY AND
HOLD SELLER HARMLESS FROM AND AGAINST ANY AND ALL LOSSES OCCURRING ON OR TO THE
ASSETS OR TO THE PERSON OR PROPERTY OF ANY PERSON ARISING FROM OR CAUSED BY THE
ACTS OR OMISSIONS OF SELLER, ITS AFFILIATES OR ANY OTHER

 

18

--------------------------------------------------------------------------------


 

PERSON ACTING ON SELLER’S OR ITS AFFILIATES’ BEHALF IN CONNECTION WITH THE
ACCESS RIGHTS UNDER SECTION 7.2(a), EVEN IF CAUSED IN WHOLE OR IN PART BY THE
NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL
FAULT OF ANY INDEMNIFIED PERSON, EXCEPTING ONLY THOSE LOSSES ACTUALLY RESULTING
ON THE ACCOUNT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SELLER OR ANY OF
ITS AFFILIATES OR REPRESENTATIVES; PROVIDED, HOWEVER, THAT THE FOREGOING
OBLIGATION OF BUYER SHALL NOT APPLY WITH RESPECT TO ANY ENVIRONMENTAL MATTER TO
THE EXTENT EXISTING PRIOR TO SUCH ACCESS AND THAT ARE DISCOVERED DURING OR IN
CONNECTION WITH SUCH ACCESS.

 

(c)                                  Until the Closing, Buyer shall (and shall
cause its Affiliates and authorized representatives to) hold in confidence all
information and data furnished to it (or its Affiliates or representatives)
pursuant to this Section 7.2 in accordance with the Confidentiality Agreement.

 

Section 7.3.                     Confidentiality.  From and after the Closing,
Seller shall, and shall cause its Affiliates to, keep confidential and not
disclose all information relating to the Assets (other than relating to the
Excluded Assets) (the “Restricted Information”), and shall not directly or
indirectly use such Restricted Information for any purpose, except as and to the
extent permitted by the terms of this Agreement. The obligation shall continue
indefinitely from the Closing and shall not apply to any information that (a) is
in the public domain, (b) is published or otherwise becomes part of the public
domain through no fault of any Seller or any of its Affiliates or (c) becomes
available to any Seller or any of its Affiliates on a non-confidential basis
from a source that did not acquire such information (directly or indirectly)
from Seller or Buyer or any of their respective Affiliates on a confidential
basis. Notwithstanding the foregoing, Seller may make disclosures required by
Law and in connection with disputes hereunder; provided, however, that Seller,
to the extent practicable, shall provide Buyer with prompt notice thereof so
that Buyer may seek a protective order or other appropriate remedy or waive
compliance with the provisions of this Section 7.3.  In the event that such
protective order or other remedy is not obtained or Buyer waives compliance with
the provisions of this Section 7.3, Seller shall or shall cause the Person
required to disclose such Restricted Information to furnish only that portion of
the information that such Person is legally required, and, to the extent
practicable, Seller shall exercise commercially reasonable efforts to obtain
reliable assurance that confidential treatment is accorded the Restricted
Information so furnished.

 

Section 7.4.                     Regulatory Filings and Consents.  From the date
hereof until the Closing:

 

(a)                                 Subject to Seller’s and Buyer’s additional
obligations in clauses (b) and (c) of this Section 7.4, Seller and Buyer shall
(i) take, or cause to be taken, all actions, and do, or cause to be done, all
things that, in either case, are necessary, proper or advisable under Law or
otherwise to consummate and make effective the transactions contemplated by this
Agreement, and (ii) obtain from the relevant Governmental Authorities all
Authorizations, if any, required to be

 

19

--------------------------------------------------------------------------------


 

obtained at or prior to the Closing by Buyer or Seller in connection with the
authorization, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby; provided, however, that
neither Seller nor Buyer nor their respective Affiliates shall be required to
make any material monetary expenditure, commence or be a plaintiff in any
litigation or offer or grant any material accommodation (financial or otherwise)
to any Person.

 

(b)                                 The Parties shall each give prompt notice to
the other of the receipt of any written notice or other written communication
from (i) any Person alleging that the consent of such Person is or may be
required in connection with the transactions contemplated hereby, (ii) any
Governmental Authority in connection with the transactions contemplated hereby,
(iii) any Governmental Authority or other Person regarding the initiation or
threat of initiation of any claims, actions, suits, proceedings, arbitrations or
investigations against, relating to, or involving or otherwise affecting Buyer
or Seller that relate to the consummation of the transactions contemplated
hereby, and (iv) any Person regarding the occurrence or nonoccurrence of any
event the occurrence or nonoccurrence of which would be reasonably likely to
(A) cause any condition to the obligations of the other Party to consummate the
transactions contemplated hereby not to be satisfied, (B) cause a breach of the
representations, warranties or covenants of such Party under this Agreement, or
(C) delay or impede the ability of either Buyer or Seller, respectively, to
consummate the transactions contemplated by this Agreement or to fulfill their
respective obligations set forth herein.  No delivery of any notice pursuant to
clause (iv) of this Section 7.4(b) shall cure any breach of any representation,
warranty or covenant of the Party hereto giving such notice contained in this
Agreement.

 

(c)                                  Each Party agrees to use best efforts to
vigorously contest and to resist any action, including legislative,
administrative or judicial action, and to have vacated, lifted, reversed or
overturned any order (whether temporary, preliminary or permanent) of any court
or other Governmental Authority that is in effect and that restricts, prevents
or prohibits the consummation of the transactions contemplated by this
Agreement, including the vigorous pursuit of all available avenues of
administrative and judicial appeal and all available legislative action, and
each Party agrees to provide reasonable cooperation to the other Party in
connection with the foregoing.

 

Section 7.5.                     Cooperation; Further Assurances.

 

(a)                                 In the event that at any time after the
Closing any further action is necessary to carry out the purposes of this
Agreement, the Parties hereto shall take such further action (including the
execution and delivery of such further documents and instruments) as any Party
hereto may reasonably request, all at the sole expense of the requesting Party
(unless the action requested should have been taken prior to the Closing, in
which case the Party or Parties that would have borne the expense of taking such
action had it been taken prior to the Closing shall bear such expense).  Without
limiting the generality of the foregoing, the

 

20

--------------------------------------------------------------------------------


 

Parties hereto will take all reasonably requested actions to ensure that (i) the
Assets are, except as otherwise contemplated hereby, transferred to Buyer, and
(ii) that all other assets otherwise used by Seller, are owned by Seller.

 

(b)                                 For the longer period of (i) seven (7) years
after the Closing Date, (ii) as required by the terms of the applicable Contract
or (iii) as required by Law, Buyer agrees to retain the originals of the Records
at its sole cost and expense and provide Seller with access thereto upon
reasonable request of Seller in connection with this Agreement or compliance
with applicable law.  Seller may retain a copy of the Records to the extent such
Records pertain to its obligations under this Agreement.

 

Section 7.6.                     Public Announcement.  Neither Party, nor any of
their respective Affiliates, shall make any press release or other public
announcement regarding the existence of this Agreement, the contents hereof
(including the Purchase Price) or the transactions contemplated hereby without
the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed); provided, however, that the foregoing shall
not restrict disclosures to the extent (a) necessary for a Party to perform this
Agreement (including disclosure to a Governmental Authority or any third Persons
holding rights of consent or other rights that may be applicable to the
transactions contemplated by this Agreement, as reasonably necessary to seek
such consents or provide notices, seek waivers, amendments or termination of
such other rights), (b) required (upon advice of counsel) by applicable
securities or other applicable Laws or regulations or the applicable rules of
any stock exchange having jurisdiction over the Parties or their respective
Affiliates or (c) subject to the Confidentiality Agreement, such Party has given
the other Party a reasonable opportunity to review such disclosure prior to its
release and no objection is raised; and provided, further, that, in the case of
clauses (a) and (b), to the extent permitted by applicable Law, each Party shall
use its commercially reasonable efforts to consult with the other Party
regarding the contents of any such release or announcement prior to making such
release or announcement.

 

Section 7.7.                     Prior Knowledge.  No breach by a Party of any
representation, warranty, covenant, agreement or condition of this Agreement
shall be deemed to be a breach of this Agreement for any purpose hereunder, and
neither the non-breaching Party nor any Affiliate of the non-breaching Party
shall have any claim or recourse against the breaching Party or its directors,
officers, employees, Affiliates, controlling Persons, agents, advisors or
representatives with respect to such breach, under Article X or otherwise, if
the non-breaching Party or any Affiliate of the non-breaching Party had
knowledge prior to the execution of this Agreement of such breach or of the
threat of such breach or the circumstances giving rise to such breach.

 

21

--------------------------------------------------------------------------------


 

Section 7.8.                     Insurance.  The Parties hereto acknowledge that
Seller maintains a program of property and liability insurance coverage in
respect of the Assets.  All of the insurance policies through which the program
of coverage is presently or has previously been provided by or to Seller or its
Affiliates are herein referred to collectively as the “Seller Policies.”  It is
understood and agreed by Buyer that from and after the Closing (i) no insurance
coverage shall be provided under Seller Policies to Buyer and (ii) subject to
Section 7.9, no claims regarding any matter whatsoever, whether or not arising
from events occurring prior to the Closing, shall be made by Buyer against or
with respect to any of the Seller Policies, regardless of their date of issuance
unless directed by Seller and for Seller’s benefit.

 

Section 7.9.                                 Casualty or Condemnation Loss.

 

(a)                                 If, prior to or after the date of this
Agreement but in all cases prior to the Closing Date, any portion of the Assets
is or has been damaged or destroyed by fire or other casualty (a “Casualty”) or
is or has been taken in condemnation or under right of eminent domain (a
“Condemnation Proceeding”) and the amount of accrued but unpaid liability
resulting from such Casualty or Condemnation Proceeding (which shall include the
estimated amount of reduction in the fair market value of such Assets or, in the
event of a Casualty, the estimated cost of repairing the Assets damaged or
destroyed by such Casualty or replacing such Assets with assets of similar
utility) (the “Restoration Costs”) is less than [***]% of the Purchase Price, in
the aggregate, then Buyer shall nevertheless be required to close and Seller, at
the Closing, shall pay to Buyer (or its designee) all sums paid to Seller by
third Persons by reason of such Casualty or Condemnation Proceeding with respect
to the affected Assets and shall assign, transfer and set over to Buyer or
Buyer’s designee all of Seller’s and its Affiliate’s right, title and interest
(if any) in insurance claims, unpaid awards and other rights against third
parties arising out of such Casualty or Condemnation Proceeding with respect to
the affected Assets; provided, however, that Seller shall reserve and retain
(and Buyer shall assign to Seller) all rights, title, interests and claims
against third Persons for the recovery of Seller’s and its Affiliate’s unpaid
awards and other rights and costs and expenses incurred prior to the Closing in
pursuing or asserting any such insurance claims or other rights against third
parties or in defending or asserting rights in connection with such Casualty or
Condemnation Proceeding.

 

(b)                                 If, prior to or after the date of this
Agreement but in all cases prior to the Closing Date, any portion of the Assets
is destroyed by a Casualty or is taken by a Condemnation Proceeding and the
Restoration Costs resulting from such Casualty or Condemnation Proceeding is
equal to or in excess of [***]% of the Purchase Price, in the aggregate, then
Buyer shall nevertheless be required to close and Seller shall have the right to
elect to (i) reduce the Purchase Price by the Restoration Costs relating to such
Casualty or Condemnation Proceeding or (ii) have Seller repair and restore the
affected Asset at Seller’s sole cost and expense (which repair and restoration
may extend post-Closing) and (in either case) Seller shall be entitled to all
sums paid to Seller by third Persons by reason of such Casualty or Condemnation
Proceeding with respect to the

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

22

--------------------------------------------------------------------------------


 

affected Transferred Assets and all rights, title, interests and claims against
third Persons arising out of or relating to such Casualty or Condemnation
Proceeding.

 

(c)                                  If, prior to or after the date of this
Agreement but in all cases prior to the Closing Date, any portion of the Assets
is or has been destroyed by a Casualty or is or has been taken by a Condemnation
Proceeding and the Restoration Costs resulting from such Casualty or
Condemnation Proceeding is equal to or in excess of [***]% of the Purchase
Price, in the aggregate, then Buyer may terminate this Agreement upon written
notice to Seller.

 

Section 7.10.              Replacement of Bonds, Letters of Credit and
Guarantees.  The Parties understand that none of the bonds, letters of credit
and guarantees, if any, posted by Seller or any Affiliate of Seller with any
Governmental Authority or third Person and relating to the Assets are to be
transferred to Buyer.  On or before the Closing, Buyer shall obtain, or cause to
be obtained in the name of Buyer, replacements for the bonds, letters of credit
and guarantees identified in Section 7.10 of the Disclosure Schedule, and shall
cause, effective as of the Closing, the cancellation or return to Seller of such
bonds, letters of credit and guarantees posted (or supported) by Seller and such
Affiliates, and Seller shall provide reasonable cooperation to Buyer in
connection therewith.  Buyer may also provide evidence that such replacements
are not necessary as a result of existing bonds, letters of credit or guarantees
that Buyer has previously posted as long as such existing bonds, letters of
credit or guarantees are adequate to secure the release of those posted (or
supported) by Seller.  Section 7.10 of the Disclosure Schedule identifies the
bonds, letters of credit and guarantees posted (or supported) by Seller or any
other Affiliate of Seller with respect to the Assets as of the date noted on
such Disclosure Schedule, which Seller may update through the Closing Date.

 

Section 7.11.              Disclosure Schedule.

 

(a)                                 Any information furnished in the Disclosure
Schedule shall be deemed to modify all of the representations and warranties of
Seller set forth in Article II.  The inclusion of any information on the
Disclosure Schedule shall not be deemed to be an admission or acknowledgment, in
and of itself, that such information is required by the terms hereof to be
disclosed, is material to the Assets or Seller, has or would have a Seller
Material Adverse Effect, or is outside the ordinary course of business.

 

(b)                                 Seller may from time to time prior to the
Closing, by written notice to Buyer, supplement or amend the Disclosure Schedule
to correct any matter that would constitute a breach of any representation or
warranty of Seller in Article II; provided that for all purposes of this
Agreement, including purposes of determining whether Buyer’s conditions set
forth in Section 8.3(a) have been fulfilled, the Disclosure Schedule shall be
deemed to include only that information contained therein on the date of this
Agreement and shall be deemed to exclude all information contained in any
supplement or amendment thereto.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

23

--------------------------------------------------------------------------------


 

Section 7.12.              Antero Leases.  Prior to Closing, Seller shall obtain
amendments, assignments and conveyances of the leases of real property between
Seller and Antero for the Middle Point Compressor Station and the Zinnia
Compressor Station that provide Buyer with Seller’s real property interests in
the Middle Point Compressor Station and the Zinnia Compressor Station, and such
amendments, assignments and conveyances shall be in a form reasonably acceptable
to Buyer’s lenders.  If, prior to Closing, Buyer notifies Seller that Buyer does
not believe that the condition in Section 8.3(c)(ii) will be satisfied by the
Termination Date, then Seller and Buyer shall collectively use commercially
reasonable efforts to obtain amendments, assignments and conveyances that will
enable such condition to be satisfied.

 

Section 7.13.              Construction Projects.  As soon as reasonably
practicable after the Closing, but in any event on or before July 31, 2013,
Seller shall complete, at Seller’s sole cost, the construction of (a) the
generator and the building surrounding the compressors at the Zinnia Compressor
Station and (b) the generator and the building surrounding the compressors at
the Middlepoint Compressor Station, in each case in accordance with Seller’s
current designs and specifications.

 

ARTICLE VIII
CONDITIONS TO CLOSING

 

Section 8.1.                     Conditions to Obligations of Seller and Buyer
Under this Agreement.  The respective obligations of the Parties to consummate
the transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Closing of the following conditions (any or all of which may be
waived by the Parties, as the case may be in whole or in part, to the extent
permitted by applicable Law):  (i) the absence of any temporary restraining
order, preliminary or permanent injunction or other judgment or order issued by
any court of competent jurisdiction or other statute, rule or legal restraint of
a Governmental Authority the effect of which prevents the consummation of the
transactions contemplated hereby; and (ii) all of the Real Property Consents and
the Material Contract Consents shall have been duly obtained, made or given in
form reasonably acceptable to Buyer and Seller and shall be in full force and
effect.

 

Section 8.2.                     Additional Conditions to Seller’s Obligation. 
The obligation of Seller to effect the transactions contemplated hereby shall be
subject to the satisfaction at or prior to the Closing of the following
conditions, any or all of which may be waived by Seller, in whole or in part, to
the extent permitted by applicable Law:

 

(a)                                 (i) The Fundamental Representations of Buyer
shall be true and correct in all material respects as of the date hereof and as
of the Closing Date as though made on and as of the Closing Date (except that,
in each case, representations and warranties that speak as of a specified date
shall have been true and correct only on such date) and (ii) each of the other
representations and warranties of Buyer set forth in this Agreement shall be
true and correct (it being understood that, for purposes of determining the
accuracy of such representations and warranties, all “Buyer Material Adverse
Effect” qualifications and other materiality qualifications contained in such
representations and warranties shall be disregarded) as of the date hereof and
as of the Closing Date as though made on and as of the Closing Date (except
that, in each case, representations and

 

24

--------------------------------------------------------------------------------


 

warranties that speak as of a specified date shall have been true and correct
only on such date) except, in the case of clause (ii), for failures that would
not be reasonably likely to have, individually or in the aggregate, a Buyer
Material Adverse Effect, and Seller shall have received a certificate of an
executive officer of Buyer, dated the Closing Date, to such effect.

 

(b)                                 Buyer shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Closing Date
(including the deliveries at Closing pursuant to Section 1.5), and Seller shall
have received a certificate of an executive officer of Buyer, dated the Closing
Date, to such effect.

 

Section 8.3.                     Additional Conditions to Buyer’s Obligation. 
The obligation of Buyer to effect the transactions contemplated hereby shall be
subject to the satisfaction at or prior to the Closing of the following
conditions, any or all of which may be waived by Buyer, in whole or in part, to
the extent permitted by applicable Law:

 

(a)                                 (i) The Fundamental Representations of
Seller shall be true and correct in all material respects as of the date hereof
and as of the Closing Date as though made on and as of the Closing Date (except
that, in each case, representations and warranties that speak as of a specified
date shall have been true and correct only on such date) and (ii) each of the
other representations and warranties of Seller set forth in this Agreement shall
be true and correct (it being understood that, for purposes of determining the
accuracy of such representations and warranties, all “Seller Material Adverse
Effect” qualifications and other materiality qualifications contained in such
representations and warranties shall be disregarded) as of the date hereof and
as of the Closing Date as though made on and as of the Closing Date (except
that, in each case, representations and warranties that speak as of a specified
date shall have been true and correct only on such date) except, in the case of
clause (ii), for failures that would not be reasonably likely to have,
individually or in the aggregate, a Seller Material Adverse Effect, and Buyer
shall have received a certificate of an executive officer of Seller, dated the
Closing Date, to such effect.

 

(b)                                 Seller shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Closing Date
(including the deliveries at Closing pursuant to Section 1.4), and Buyer shall
have received a certificate of an executive officer of Seller, dated the Closing
Date, to such effect.

 

(c)                                  Buyer has determined in its reasonable
discretion that (i) no material defects in title exist with respect to that
certain property in Union District, Harrison County, West Virginia containing 82
acres, more or less, and 65 acres, more or less, and described in that certain
deed recorded in the Office of the Clerk of the County Commission of Harrison
County, West Virginia, in Deed Book No. 1206, at page 378, and designated by the
Assessor of Harrison County, West Virginia on the Land Books for said county in
Union District — Outside as

 

25

--------------------------------------------------------------------------------


 

Tax Map No. 361, Parcel Nos. 9 and 10 of which ten acres is subject to a Lease
Agreement dated as of March 28, 2012 by and between Gerald Wayne Corder and
Louella M. Corder, his wife, and Antero Resources Appalachian Corporation, a
Delaware Corporation; and (ii) the rights to be conveyed by Seller to Buyer with
respect to the Real Property Interests applicable to the Middle Point Compressor
Station and the Zinnia Compressor Station are satisfactory to Buyer and Buyer’s
lenders for the purposes of ownership and operation of the Middle Point
Compressor Station and the Zinnia Compressor Station.

 

ARTICLE IX
TERMINATION

 

Section 9.1.                     Termination.  This Agreement may be terminated
at any time prior to the Closing:

 

(a)                                 by mutual written consent of the Parties;

 

(b)                                 by Seller upon notice to Buyer, if any of
the conditions in Section 8.1 or Section 8.2 shall not have been fulfilled by
the time required or shall have become incapable of fulfillment on or prior to
the Termination Date;

 

(c)                                  by Buyer upon notice to Seller, if any of
the conditions in Section 8.1 or Section 8.3 shall not have been fulfilled by
the time required or shall have become incapable of fulfillment on or prior to
the Termination Date; or

 

(d)                                 by either Seller or Buyer upon notice to the
other Party, if the Closing contemplated hereby shall not have occurred on or
before June 30, 2013 (the “Termination Date”); provided that the right to
terminate this Agreement pursuant to this Section 9.1(d) shall not be available
to any Party whose breach of any provision of this Agreement results in the
failure of the Closing to be consummated by such time.

 

provided, however, that no Party shall be entitled to terminate this Agreement
under this Section 9.1 if the Closing has failed to occur because such Party
negligently or willfully failed to perform or observe in any material respect
its covenants and agreements hereunder.

 

Section 9.2.                     Effect of Termination.  Except for the
provisions of Section 2.18, Section 4.8, Section 7.2, Section 7.6, Article IX,
Section 10.8, Section 10.9, Section 11.4, Section 11.5, Section 11.6,
Section 11.7, Section 11.8, Section 11.9, Section 11.10 and Article XII and of
the Confidentiality Agreement, this Agreement shall, upon termination hereof
pursuant to Section 9.1, forthwith become of no further force or effect.  Except
as otherwise provided in this Section 9.2, if this Agreement is terminated in
accordance with Section 9.1, neither Party shall have any right or remedy
against the other Party as a result of such termination, except for any breach
of this Agreement.

 

Section 9.3.                     Specific Performance.  Each Party acknowledges
and agrees that if the Closing fails to occur, or is rendered incapable of
occurring, as a result of the breach by such

 

26

--------------------------------------------------------------------------------


 

Party of any term or provision of this Agreement, the other Party would be
damaged irreparably.  Accordingly, each Party agrees that the other Party shall
be entitled to an injunction or injunctions to prevent any such Closing Failure
Breach and to enforce specifically this Agreement and the terms and provisions
hereof in any action instituted in any court of the United States or any state
thereof having jurisdiction over the Parties and the matter.

 

ARTICLE X
SURVIVAL AND INDEMNIFICATION

 

Section 10.1.              Survival Periods.  All representations and warranties
of the Parties and all covenants required to be performed prior to the Closing
(the “Pre-Closing Covenants”) contained in this Agreement shall survive the
Closing until the date that is [***] after the Closing Date; provided that the
representations and warranties set forth in (a) Section 2.1, Section 2.2,
Section 4.1 and Section 4.2 (the “Fundamental Representations”) shall survive
the Closing [***] and (b) Section 2.11 shall survive the Closing until [***].
Except for the Fundamental Representations and the representations and
warranties set forth in Section 2.11, the Parties hereto intend to shorten the
statute of limitations and agree that no claims or causes of action may be
brought against Seller or Buyer based upon, directly or indirectly, any of the
representations, warranties, or agreements contained in Article II or Article IV
or the Pre-Closing Covenants after the date that is [***] after the Closing
Date.  This Section 10.1 shall not limit any covenant or agreement of the
Parties which contemplates performance after the Closing.  However, no covenants
or agreements under Article VI shall survive past the date that is [***] with
respect to those tax periods and Tax Returns.

 

Section 10.2.              Seller’s Agreement to Indemnify.

 

(a)                                 Subject to the terms and conditions set
forth herein, from and after the Closing, Seller shall indemnify and hold
harmless Buyer and its directors, officers, employees, Affiliates, controlling
Persons, agents and representatives and their respective successors and assigns
(collectively, the “Buyer Indemnitees”) from and against all liability, demands,
claims, actions or causes of action, assessments, losses, damages, costs and
expenses (including reasonable attorneys’ fees and expenses) (collectively,
“Buyer Damages”) asserted against or incurred by any Buyer Indemnitee as a
result of or arising out of:

 

(i)                                     a breach of any representation or
warranty of Seller contained in Article II or any Pre-Closing Covenant of Seller
(provided that for the purposes of determining Buyer Damages and determining
whether or not any such breach has occurred, any qualification or exception
contained in any representation or warranty of Seller in Article II relating to
materiality (including Seller Material Adverse Effect) shall be disregarded,
other than the reference to “Material Contracts” in Section 2.10 and the
referent to “Seller Material Adverse Effect” in Section 2.6(a));

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

27

--------------------------------------------------------------------------------


 

(ii)                                  a breach of any covenant (other than a
Pre-Closing Covenant) of Seller contained in this Agreement;

 

(iii)                               the Excluded Assets and Retained
Liabilities; or

 

(iv)                              any and all Seller Taxes.

 

(b)                                 Seller’s obligation to indemnify Buyer
Indemnitees pursuant to Section 10.2(a) is subject to the following limitations:

 

(i)                                     No indemnification shall be made by
Seller pursuant to Section 10.2(a) (other than with respect to the
representation and warranty set forth in Section 2.20): (1) with respect to any
individual item (or group of related items) of Buyer Damage unless such Buyer
Damage exceeds [***] and (2) unless the aggregate amount of all Buyer Damages of
the Buyer Indemnitees with respect to Section 10.2(a) shall exceed the
Deductible (after which point Seller will be obligated only to indemnify Buyer
from and against Buyer Damage in excess of the Deductible but less than or equal
to the Cap).  The maximum amount that Seller shall be required to pay in the
aggregate pursuant to Section 10.2(a) in respect of all Buyer Damages by all
Buyer Indemnitees is an amount equal to the Cap less the Deductible, after which
point Seller will not have an obligation to indemnify Buyer from and against
further such Buyer Damage.  Notwithstanding the foregoing, (x) Seller’s
obligation to indemnify Buyer under (1) Section 10.2(a)(i) for a breach of any
of the Fundamental Representations, any representation or warranty set forth in
Section 2.11 or any Pre-Closing Covenant, (2) Section 10.2(a)(ii),
(3) Section 10.2(a)(iii) or (4) Section 10.2(a)(iv) shall not be subject to any
of the limitations in this Section 10.2(b)(i) but shall not, in the aggregate
(together with any and all amounts paid pursuant to Section 10.4(a)), exceed an
amount equal to the Purchase Price and (y) no indemnification shall be made by
Seller pursuant to Section 10.2(a)(i) for a breach of the representation and
warranty set forth in Section 2.20 with respect to any individual item (or group
of related items) of Buyer Damage unless such Buyer Damage exceeds [***], and
any amounts paid in respect of such indemnification shall count against the
maximum amount that Seller shall be required to pay in the aggregate pursuant to
Section 10.2(a) as provided in the second sentence of this Section 10.2(b)(i).

 

(ii)                                  The amount of any Buyer Damages shall be
reduced by (A) any amount directly or indirectly received by a Buyer Indemnitee
with respect thereto under any insurance coverage or from any other party
alleged to be responsible therefor and (B) the amount of any net Tax benefit
actually realized by Buyer Indemnitee relating thereto.  Buyer

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

28

--------------------------------------------------------------------------------


 

Indemnitees shall use commercially reasonable efforts to collect any amounts
available under such insurance coverage and from such other party alleged to
have responsibility.  If a Buyer Indemnitee directly or indirectly receives an
amount under insurance coverage or from such other party with respect to Buyer
Damages at any time subsequent to any indemnification provided by Seller
pursuant to this Section 10.2, then such Buyer Indemnitee shall promptly
reimburse Seller for any payment made or expense incurred by Seller in
connection with providing such indemnification up to such amount received by
Buyer Indemnitee.  Each Buyer Indemnitee shall take all reasonable steps to
mitigate damages in respect of any claim for which such Buyer Indemnitee is
seeking indemnification and shall use commercially reasonable efforts to avoid
any costs or expenses associated with such claim and, if such costs and expenses
cannot be avoided, to minimize the amount thereof; and

 

(iii)                               Seller shall be obligated to indemnify Buyer
Indemnitees only for those claims giving rise to Buyer Damages as to which Buyer
Indemnitees have given Seller written notice thereof, and with respect to any
claim pursuant to Section 10.2(a)(i), such notice must be given prior to the end
of the applicable survival period set forth in Section 10.1 with respect to such
claim.  Any written notice delivered by a Buyer Indemnitee to Seller with
respect to Buyer Damages shall set forth with as much specificity as is
reasonably practicable the basis of the claim for Buyer Damages and, to the
extent reasonably practicable, a reasonable estimate of the amount thereof.

 

THIS INDEMNIFICATION IS EXPRESSLY INTENDED TO APPLY NOTWITHSTANDING ANY
NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR OTHER FAULT OR
STRICT LIABILITY ON THE PART OF BUYER INDEMNITEES (BUT NOT ANY SUCH BUYER
INDEMNITEE’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE).

 

Section 10.3.              Buyer’s Agreement to Indemnify.  Subject to the terms
and conditions set forth herein, from and after the Closing, Buyer shall
indemnify and hold harmless Seller and Affiliates and its and their respective
directors, officers, employees, members, managers, partners, controlling
Persons, agents and representatives and their respective successors and assigns
(collectively, the “Seller Indemnitees”) from and against all liability,
demands, claims, actions or causes of action, assessments, losses, damages,
costs and expenses (including reasonable attorneys’ fees and expenses)
(collectively, “Seller Damages”) asserted against or incurred by any of Seller
Indemnitees as a result of or arising out of:

 

(i)                                     a breach of any representation or
warranty contained in Article IV or any Pre-Closing Covenant of Buyer (provided
that for the purposes of determining Seller Damages and determining whether or
not any such breach has occurred, any qualification or exception contained in
any representation or warranty of Buyer in Article IV relating to

 

29

--------------------------------------------------------------------------------


 

materiality (including Buyer Material Adverse Effect) shall be disregarded,
other than the reference to “Seller Material Adverse Effect” in Section 4.7);

 

(ii)                                  a breach of any covenant (other than a
Pre-Closing Covenant) of Buyer contained in this Agreement; or

 

(iii)                               the Assumed Liabilities.

 

(b)                                 Buyer’s obligation to indemnify Seller
Indemnitees pursuant to Section 10.3(a) is subject to the following limitations:

 

(i)                                     No indemnification shall be made by
Buyer pursuant to Section 10.3(a): (A) with respect to any individual item (or
group of related items) of Seller Damage unless such Seller Damage exceeds [***]
and (B) unless the aggregate amount of all Seller Damages of the Seller
Indemnitees with respect to Section 10.3(a) shall exceed the Deductible (after
which point Buyer will be obligated only to indemnify Seller from and against
Seller Damage in excess of the Deductible but less than or equal to the Cap). 
The maximum amount that Buyer shall be required to pay in the aggregate pursuant
to Section 10.3(a) in respect of all Seller Damages by all Seller Indemnitees is
the Cap less the Deductible, after which point Buyer will not have an obligation
to indemnify Seller from and against further such Seller Damage. 
Notwithstanding the foregoing, Buyer’s obligation to indemnify Seller under
(1) Section 10.3(a)(i) for a breach of any of the Fundamental Representations,
Section 4.8 or any Pre-Closing Covenant, (2) Section 10.3(a)(ii) or
(3) Section 10.3(a)(iii) shall not be subject to any of the limitations in this
Section 10.3(b)(i) but shall not, in the aggregate (together with any and all
amounts paid pursuant to Section 10.4(b)), exceed an amount equal to the
Purchase Price.

 

(ii)                                  The amount of any Seller Damages shall be
reduced by (A) any amount directly or indirectly received by a Seller Indemnitee
with respect thereto under any insurance coverage or from any other party
alleged to be responsible therefor and (B) the amount of any Tax benefit
directly or indirectly available to Seller Indemnitee relating thereto.  Seller
Indemnitees shall use commercially reasonable efforts to collect any amounts
available under such insurance coverage and from such other party alleged to
have responsibility.  If a Seller Indemnitee directly or indirectly receives an
amount under insurance coverage or from such other party with respect to Seller
Damages at any time subsequent to any indemnification provided by Buyer pursuant
to this Section 10.3, then such Seller Indemnitee shall promptly reimburse Buyer
for any payment made or expense incurred by Buyer in connection with providing
such

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

30

--------------------------------------------------------------------------------


 

indemnification up to such amount received by Seller Indemnitee.  Each Seller
Indemnitee shall take all reasonable steps to mitigate damages in respect of any
claim for which such Seller Indemnitee is seeking indemnification and shall use
commercially reasonable efforts to avoid any costs or expenses associated with
such claim and, if such costs and expenses cannot be avoided, to minimize the
amount thereof; and

 

(iii)                               Buyer shall be obligated to indemnify Seller
Indemnitees only for those claims giving rise to Seller Damages as to which
Seller Indemnitees have given Buyer written notice thereof, and with respect to
any claim pursuant to Section 10.3(b)(i), such notice must be given prior to the
end of the applicable survival period set forth in Section 10.1 with respect to
such claim.  Any written notice delivered by a Seller Indemnitee to Buyer with
respect to Seller Damages shall set forth with as much specificity as is
reasonably practicable the basis of the claim for Seller Damages and, to the
extent reasonably practicable, a reasonable estimate of the amount thereof.

 

THIS INDEMNIFICATION IS EXPRESSLY INTENDED TO APPLY NOTWITHSTANDING ANY
NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR OTHER FAULT OR
STRICT LIABILITY ON THE PART OF SELLER INDEMNITEES (BUT NOT ANY SUCH SELLER
INDEMNITEE’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE).

 

Section 10.4.              Third Party Indemnification.  The obligations of
Seller to indemnify Buyer Indemnitees under Section 10.2 with respect to Buyer
Damages and the obligations of Buyer to indemnify Seller Indemnitees under
Section 10.3 with respect to Seller Damages, in either case resulting from the
assertion of liability by third parties (each, as the case may be, a “Claim”),
will be subject to the following additional terms and conditions:

 

(a)                                 Any Party against whom any Claim is asserted
(the “Indemnified Party”) will give the indemnifying party (the “Indemnifying
Party”) written notice of any such Claim promptly after learning of such Claim,
and the Indemnifying Party may at its option undertake the defense thereof by
representatives of its own choosing.  Failure to give prompt notice of a Claim
hereunder shall not affect the Indemnifying Party’s obligations under this
Article X, except to the extent the Indemnifying Party is prejudiced by such
failure to give prompt notice.  If the Indemnifying Party, within thirty (30)
days after notice of any such Claim, or such shorter period as is reasonably
required, fails to assume the defense of such Claim, the Indemnified Party will
(upon further notice to the Indemnifying Party) have the right to undertake the
defense, compromise or settlement of such Claim on behalf of and for the account
and risk, and at the expense, of the Indemnifying Party, subject to the right of
the Indemnifying Party to assume the defense of such Claim at any time prior to
settlement, compromise or final determination thereof.

 

31

--------------------------------------------------------------------------------


 

(b)                                 Anything in this Section 10.4 to the
contrary notwithstanding, the Indemnifying Party shall not enter into any
settlement or compromise of any action, suit or proceeding or consent to the
entry of any judgment (i) which does not include as an unconditional term
thereof the delivery by the claimant or plaintiff to the Indemnified Party of a
written release from all liability in respect of such action, suit or proceeding
or (ii) for other than monetary damages to be borne by the Indemnifying Party,
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably withheld, delayed or conditioned.

 

(c)                                  The Indemnifying Party and the Indemnified
Party shall cooperate fully in all aspects of any investigation, defense,
pretrial activities, trial, compromise, settlement or discharge of any claim in
respect of which indemnity is sought pursuant to this Article X, including by
providing the other Party with reasonable access to employees and officers
(including as witnesses) and other information.

 

Section 10.5.              No Duplication.  Any liability for indemnification
hereunder shall be determined without duplication of recovery by reason of the
state of facts giving rise to such liability constituting a breach of more than
one representation, warranty, covenant or agreement herein.

 

Section 10.6.              Amount of Losses.  The determination of the dollar
amount of any Buyer Damages or Seller Damages, as the case may be, shall be
based solely on the actual dollar value thereof, on a dollar-for-dollar basis,
and shall not take into account any multiplier valuations, including any
multiple based on earnings or other financial indicia.

 

Section 10.7.              Remedies Exclusive.  Indemnification under this
Article X will be the exclusive remedy of any Indemnified Party for any breach
of a representation or warranty in this Agreement and, in furtherance of the
foregoing, each of the Parties, on behalf of itself and its Affiliates, hereby
waives and releases the other Parties hereto (and such other Parties’
Affiliates) from, to the fullest extent permitted under any applicable Law, any
and all rights, claims and causes of action it or its Affiliates may have
against the other Parties hereto except as provided herein.

 

Section 10.8.              No Special Damages.  IN NO EVENT SHALL ANY PARTY BE
LIABLE UNDER THIS ARTICLE X OR OTHERWISE IN RESPECT OF THIS AGREEMENT FOR
EXEMPLARY, SPECIAL, PUNITIVE, INDIRECT, REMOTE, SPECULATIVE OR CONSEQUENTIAL
DAMAGES; PROVIDED, HOWEVER, IF ANY OF THE SELLER INDEMNITEES OR BUYER
INDEMNITEES IS HELD LIABLE TO A THIRD PERSON FOR ANY SUCH DAMAGES AND THE
INDEMNITOR IS OBLIGATED TO INDEMNIFY SUCH SELLER INDEMNITEE OR BUYER INDEMNITEE
FOR THE MATTER THAT GAVE RISE TO SUCH DAMAGES, THE INDEMNITOR SHALL BE LIABLE,
AND OBLIGATED TO REIMBURSE SUCH INDEMNITEES, FOR SUCH DAMAGES.

 

32

--------------------------------------------------------------------------------


 

Section 10.9.              Conspicuous Legends; Nature of Indemnification.  THE
PARTIES AGREE THAT THE BOLD OR CAPITALIZED LETTERS IN THIS AGREEMENT CONSTITUTE
CONSPICUOUS LEGENDS.  IT IS EXPRESSLY ACKNOWLEDGED THAT THE INDEMNIFICATION
PROVIDED IN THIS ARTICLE X COULD INVOLVE INDEMNIFICATION FOR NEGLIGENCE OR UNDER
THEORIES OF STRICT LIABILITY.

 

ARTICLE XI
MISCELLANEOUS PROVISIONS

 

Section 11.1.              Amendment and Modification.  This Agreement may be
amended, modified or supplemented at any time by the Parties hereto, pursuant to
an instrument in writing signed by all of the Parties.

 

Section 11.2.              Entire Agreement; Assignment.  This Agreement
(including the exhibits and schedules hereto) and that certain Confidentiality
Agreement (a) constitute the entire agreement among the Parties hereto with
respect to the subject matter hereof and supersede other prior agreements and
understandings, both written and oral, between the Parties hereto with respect
to the subject matter hereof and (b) shall not be assigned, by operation of law
or otherwise, by a Party hereto, without the prior written consent of the other
Parties; provided, however, that prior to the Closing Buyer shall assign its
right to take title to the Assets to Mountaineer Midstream Company, LLC, a
Delaware limited liability company.

 

Section 11.3.              Severability.  The invalidity or unenforceability of
any term or provision of this Agreement in any situation or jurisdiction shall
not affect the validity or enforceability of the other terms or provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction and the remaining terms and
provisions shall remain in full force and effect, unless doing so would result
in an interpretation of this Agreement which is manifestly unjust.

 

Section 11.4.              Notices.  All notices, requests, claims, demands and
other communications required or permitted to be given hereunder will be in
writing and will be given when delivered by hand or sent by registered or
certified mail (postage prepaid, return receipt requested) or by overnight
courier (providing proof of delivery) or by facsimile (providing confirmation of
transmission).  All such notices, requests, claims, demands or other
communications will be addressed as follows:

 

(a)                                 if to Seller:

 

MarkWest Liberty Midstream & Resources, L.L.C.
1515 Arapahoe Street
Tower 1, Suite 1600
Denver, CO 80202
Attention:  Sr. Vice President and General Counsel and Senior Vice
President and Chief Commercial Officer
Facsimile:  (303) 925-9305

 

33

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to

 

Hogan Lovells US LLP
One Tabor Center
1200 17th Street, Suite 1500
Denver, CO 80202
Facsimile:  (303) 899-7333
Attention:  George A. Hagerty

 

(b)                                 if to Buyer:

 

Summit Midstream Partners, LP
2100 McKinney Avenue, Suite 1250
Dallas, TX 75201
Facsimile:  (214) 462-7716
Attention:  Brock Degeyter

 

or in any case to such other address or addresses as hereafter shall be
furnished as provided in this Section 11.4 by any Party to the other Parties.

 

Section 11.5.              Governing Law, Exclusive Jurisdiction and Waiver of
Jury Trial.

 

(a)                                 THIS AGREEMENT AND THE LEGAL RELATIONS
BETWEEN THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF COLORADO, USA WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAWS EXCEPT THAT, WITH RESPECT TO ALL MATTERS RELATING TO TITLE TO OR THE
CONVEYANCE OF THE ASSETS LOCATED IN WEST VIRGINIA, THE LAWS OF THE STATE OF WEST
VIRGINIA SHALL GOVERN.

 

(b)                                 THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT
TO THE EXCLUSIVE JURISDICTION OF THE STATE COURTS OF COLORADO LOCATED IN DENVER
COUNTY, COLORADO OR THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED
IN DENVER COUNTY, COLORADO AND APPROPRIATE APPELLATE COURTS THEREFROM, AND EACH
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH DISPUTE,
CONTROVERSY OR CLAIM MAY BE HEARD AND DETERMINED IN SUCH COURTS.  THE PARTIES
HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS,
ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH DISPUTE, CONTROVERSY OR CLAIM BROUGHT IN ANY SUCH COURT OR ANY DEFENSE OF
INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE, CONTROVERSY OR CLAIM.

 

34

--------------------------------------------------------------------------------


 

(c)                                  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

Section 11.6.              Descriptive Headings.  The descriptive headings
herein are inserted for convenience of reference only and shall in no way be
construed to define, limit, describe, explain, modify, amplify, or add to the
interpretation, construction or meaning of any provision of, or scope or intent
of, this Agreement nor in any way affect this Agreement.

 

Section 11.7.              Counterparts.  This Agreement may be executed in
multiple counterparts, all of which shall be deemed an original, but both of
which together shall constitute one and the same instrument.

 

Section 11.8.              Fees and Expenses.  Except as otherwise provided
herein, all costs and expenses (including legal and financial advisory fees and
expenses) incurred in connection with, or in anticipation of, this Agreement and
the transactions contemplated hereby shall be paid by the Party hereto incurring
such expenses.  Seller, on the one hand, and Buyer, on the other hand, shall
indemnify and hold harmless the other Party or Parties, as applicable, from and
against any and all claims or liabilities for financial advisory and finders’
fees incurred by reason of any action taken by such Party or Parties or
otherwise arising out of the transactions contemplated by this Agreement by any
Person claiming to have been engaged by such Party or Parties.

 

Section 11.9.              Interpretation.

 

(a)                                 The phrase “to the knowledge of Seller” or
any similar phrase shall mean such facts and other information which as of the
Closing Date are actually known to the individuals identified in
Section 11.9(a) of the Disclosure Schedule, and solely with respect to
Section 2.12, shall be deemed to mean such facts and other information which as
of the Closing Date are actually known to the individuals identified in
Section 11.9(a) of the Disclosure Schedule after reasonable discussions with the
managers and supervisors of Seller that such individual reasonably believes
would have knowledge of an Environmental Matter relating to the Assets; the
phrase “to the knowledge of Buyer” or any similar phrase shall mean such facts
and other information which as of the Closing Date are actually known to the
individuals identified in Section 11.9(b) of the Disclosure Schedule.

 

(b)                                 Any reference to any federal, state, local,
or foreign Law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.

 

(c)                                  For purposes of this Agreement, (i) the
terms “hereof,” “herein” and “herewith” and words of similar import will, unless
otherwise stated, be construed to refer to this Agreement as a whole and not to
any particular provision of this Agreement, (ii) the word “including” and words
of similar import when

 

35

--------------------------------------------------------------------------------


 

used in this Agreement will mean “including, without limitation,” unless
otherwise specified, (iii) the word “or” will not be exclusive, and (iv) words
in the singular will be held to include the plural.

 

(d)                                 All references to Articles and Sections
refer to articles and sections of this Agreement, all references to Exhibits
refer to exhibits to this Agreement and all references to Schedules refer to
Schedules to this Agreement, which Exhibits and Schedules are attached hereto
and made a part hereof for all purposes.

 

(e)                                  In the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any provisions
of this Agreement.

 

Section 11.10.       No Third Party Beneficiaries.  This Agreement is solely for
the benefit of (a) Seller (and its successors and permitted assigns) and Seller
Indemnitees, with respect to the obligations of Buyer under this Agreement; and
(b) Buyer (and its successors and permitted assigns) and Buyer Indemnitees, with
respect to the obligations of Seller under this Agreement.  This Agreement shall
not be deemed to confer upon or give to any other third party any remedy, claim
of liability or reimbursement, cause of action or other right.

 

Section 11.11.       No Waivers.  Except as otherwise expressly provided herein,
no failure to exercise, delay in exercising, or single or partial exercise of
any right, power or remedy by any Party, and no course of dealing between the
Parties, shall constitute a waiver of any such right, power or remedy.  No
waiver by a Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.  No waiver shall be valid unless in writing
and signed by the Party against whom such waiver is sought to be enforced.

 

Section 11.12.       Specific Performance.  The Parties hereto agree that if any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the Parties shall be entitled to specific performance of the terms
hereof and immediate injunctive relief, without the necessity of proving the
inadequacy of money damages as a remedy, in addition to any other remedy at law
or in equity.

 

Section 11.13.       Facsimile Signature.  This Agreement and the documents
contemplated hereby may be executed by facsimile or pdf. (or similar technology)
signature.

 

36

--------------------------------------------------------------------------------


 

ARTICLE XII
DEFINITIONS

 

Section 12.1.              Certain Definitions.  When used in this Agreement,
the following terms shall have the respective meanings specified therefor below.

 

(a)                                 “Affiliate” means, with respect to any
Person, a Person that directly or indirectly controls, is controlled by or is
under common control with such Person, with control in such context (including,
with its correlative meaning, “controlled by” and “under common control with”)
meaning the possession, directly or indirectly, of the power to direct or cause
the direction of management or policies of a Person, whether through the
ownership of securities or partnership or other ownership interests, by contract
or otherwise.

 

(b)                                 “Antero” means Antero Resources Appalachian
Corporation, a Delaware corporation.

 

(c)                                  “Antero Agreement” means that certain Gas
Gathering and Compression Agreement by and between Antero and Seller, dated as
of April 16, 2012.

 

(d)                                 “Antero Construction Reimbursements” means
all amounts paid or payable by Antero to Seller in respect of the construction
of [***].

 

(e)                                  “Antero Gathering Fee Increases” means all
amounts paid or payable by Antero to Seller in respect of the period prior to
Closing to reflect the increase in gathering fees permitted by Section 4.1 of
the Antero Agreement for pipeline construction completed prior to the Closing
Date.

 

(f)                                   “Assets” means the following assets and
properties, except for the Excluded Assets:

 

(i)                                     the Sherwood Gas Gathering and
Compression System and all assets and properties related thereto described in
Exhibit A-1;

 

(ii)                                  all tangible personal property of every
kind and nature that is solely used in the ownership, operation, use or
maintenance of the Sherwood Gas Gathering and Compression System, whether or not
currently in service, including meters, gauges, valves, engines, field
equipment, fixtures (except to the extent included within Real Property
Interests), trailers, tools, instruments, spare parts, machinery, computer
equipment, telecommunications equipment, furniture, supplies, materials and
other improvements (except to the extent included within Real Property
Interests) wherever located, including those items of tangible

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

37

--------------------------------------------------------------------------------


 

personal property described in Exhibit A-2 (collectively, the “Personal
Property”);

 

(iii)                               subject to the terms of the Letter
Agreement, all fee property, Rights-of-Way, leases and other rights, privileges
or interests in real property that are solely used in the ownership, operation,
use or maintenance of the Sherwood Gas Gathering and Compression System
(collectively, the “Real Property Interests”), including those described in
Exhibit A-3 and all fixtures, buildings and improvements located on or under
such Real Property Interests;

 

(iv)                              all benefits and rights under permits,
licenses, certificates, orders, approvals, authorizations, grants, consents,
concessions, waivers, registrations, warrants, franchises and similar rights and
privileges that are granted by a Governmental Authority and are necessary for,
or are used or held for use solely for or in connection with, the ownership,
operation, use or maintenance of the Sherwood Gas Gathering and Compression
System, the Personal Property or the Real Property Interests, including the
Permits;

 

(v)                                 all benefits and rights under the contracts
or portions thereof identified on Exhibit A-5 as assignable to Buyer by the
notation “Yes” or “With Prior Consent” in the “Assignable” column of Exhibit A-5
(collectively, the “Contracts”); provided that no Contract with the notation
“With Prior Consent” will be assigned to Buyer under this Agreement unless and
until the required consent to assignment has been received;

 

(vi)                              all technical information, shop rights,
designs, plans, manuals, specifications and other proprietary and nonproprietary
technology and data solely used in connection with the ownership, operation, use
or maintenance of the Sherwood Gas Gathering and Compression System or the
Personal Property;

 

(vii)                           all rights and benefits of the following, in
each case relating solely to the Assets: (A) all purchase orders, invoices,
storage or warehouse receipts, bills of lading, certificates of title and
documents, and (B) all keys, lock combinations, computer access codes and other
devices or information necessary to gain entry to or take possession of such
Assets;

 

(viii)                        copies or originals of all tangible, digital or
electronic contracts, land, title, engineering, environmental, operating,
performance, safety, maintenance, warranty, accounting, and other data, files,
documents, instruments, notes, correspondence, papers, ledgers, journals,
reports, abstracts, surveys, maps, books, records, designs, plans, blueprints,
as-built plans and specifications and system drawings and studies which relate
solely to the Assets or which are used or held for use solely in connection
with, the ownership, operation, use or maintenance of

 

38

--------------------------------------------------------------------------------


 

the Assets; provided, however, such material shall not include (A) any
proprietary data that is not solely used in connection with the continued
ownership, use or operations of the Assets, (B) any information subject to third
Person confidentiality agreements for which a consent or waiver cannot be
secured after commercially reasonable efforts with no obligation to spend money,
(C) any information which, if disclosed, would violate an attorney-client
privilege or would constitute a waiver of rights as to attorney work product or
attorney-client privileged communications, unless such information is needed for
operation of the Sherwood Gas Gathering and Compression System, and the Parties
enter a mutually agreeable joint defense agreement related thereto or (D) any
information relating solely to the Excluded Assets (collectively, the
“Records”); and

 

(ix)                              the benefits in and rights to enforce all
claims, causes of action, indemnities, rights of recovery, rights of set off,
rights of recoupment, warranties, covenants, guarantees, and all suretyship
agreements (and all proceeds from any of the foregoing) to the extent relating
solely to the Assets or the Assumed Liabilities, but excluding any such benefits
and rights associated with the Excluded Assets or the Retained Liabilities.

 

(g)                                  “Assumed Liabilities” means any and all
obligations and liabilities, known or unknown, with respect to the Assets or the
procurement, construction, installation, ownership, operation, maintenance or
use thereof; regardless of whether such obligations or liabilities arose prior
to, on or after the Closing other than the Retained Liabilities.

 

(h)                                 “Authorizations” means any franchise,
permit, license, authorization, order, certificate, registration, variance,
settlement, compliance plan or other consent or approval granted by any
Governmental Authority (i) under any Law, including any Environmental Law, or
(ii) under or pursuant to any judgment or material Contract with any such
Governmental Authority.

 

(i)                                     “Bobcat Pipeline” means the
approximately [***] miles of high pressure [***] inch diameter pipeline that
joins the Pike Fork Pipeline.

 

(j)                                    “Business Day” means any day other than a
Saturday, a Sunday, or a day on which banks are closed for business in Denver,
Colorado or New York, New York.

 

(k)                                 “Cap” means an amount equal to [***] percent
([***)]%) of the Purchase Price.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

39

--------------------------------------------------------------------------------


 

(l)                                     “Code” means the U.S. Internal Revenue
Code of 1986, as amended.

 

(m)                             “Confidentiality Agreement” means that certain
Confidentiality Agreement, dated as of March 12, 2013, by and between Summit
Midstream Partners, LLC and Seller.

 

(n)                                 “Deductible” means an amount equal to [***]
percent ([***]%) of the Purchase Price.

 

(o)                                 “Environment” means soil, sediment, surface
water, groundwater, land, subsurface strata, ambient air and natural resources
(including flora and fauna).

 

(p)                                 “Environmental Law” means the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601
et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.;
the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq.; the Clean
Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials Transportation Act,
49 U.S.C. §§ 5101 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601
through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right to Know Act, 42 U.S.C. §§ 11001 et seq.; and the
Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j, in each case as amended
to the Closing Date, and all similar Laws as of the Closing Date of any
Governmental Authority having jurisdiction over the Assets addressing pollution
or protection of the Environment and all regulations implementing the foregoing,
and regional, state or local Laws pertaining to oil and natural gas exploration,
production, gathering, and processing wastes, the use, maintenance, and closure
of pits and impoundments, or the acquisition, withdrawal, consumptive use,
reclamation and disposal of water, produced water, and flowback water in
connection with, oil and natural gas upstream and midstream activities.

 

(q)                                 “Environmental Matter” means any Liability
(i) resulting from or attributable to the actual or threatened Releases of
Hazardous Materials into the Environment or resulting from or attributable to
exposure to Hazardous Materials; (ii) arising under Environmental Laws and
resulting from or attributable to the generation, manufacture, processing,
distribution, use, treatment, storage, Release or threatened Release, transport,
or handling of Hazardous Materials; and (c) otherwise arising under or related
to Environmental Law.

 

(r)                                    “Environmental Permit” means any permit,
registration, license, certificate, approval, exemption, variance and other
authorization required by a Governmental Authority under any Environmental Laws.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

40

--------------------------------------------------------------------------------


 

(s)                                   “Excluded Assets” means:

 

(i)                                     all claims for refunds of, and any loss
or credit carry forwards with respect to, any Taxes related to any Pre-Closing
Period;

 

(ii)                                  all work product of Seller’s or its
Affiliates’ attorneys relating to the negotiation and consummation of the
transactions contemplated hereby;

 

(iii)                               the Sherwood Processing Facility and all
control systems related thereto and the meter on the Zinnia Pipeline located at
the Sherwood Processing Facility and any other contracts, properties and assets
downstream of the Sherwood Processing Facility;

 

(iv)                              the Sherwood compression station, and all
facilities related thereto, located within the Sherwood Processing Facility, but
subject to the rights granted pursuant to the Interconnect Agreement;

 

(v)                                 all proceeds, claims and rights arising
prior to the Closing under any insurance policies covering the Assets;

 

(vi)                              the rights reserved by Seller pursuant to
Letter Agreement;

 

(vii)                           any hedging agreement, including any derivative,
swap, option, future, put, call, floor, cap, collar, master agreement or other
contract intended to hedge a commodity or interest rate, associated with or
encumbering the Assets;

 

(viii)                        any and all rights, causes of action and defenses
against third Persons relating to any of the Excluded Assets and arising at any
time; and

 

(ix)                              all rights and benefits with respect to the
Antero Construction Reimbursements and Antero Gathering Fee Increases.

 

(t)                                    [***].

 

(u)                                 “Gas” means all hydrocarbon and
non-hydrocarbon substances produced from gas or oil wells in a gaseous state.

 

(v)                                 “Governmental Authority” means (i) national,
state, county, municipal, or local government (whether domestic or foreign) and
any political subdivision thereof, (ii) any court or administrative tribunal,
(iii) any other governmental, quasi-governmental, judicial, public or statutory
instrumentality, authority, body, agency, bureau or entity of competent
jurisdiction (including any

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

41

--------------------------------------------------------------------------------


 

zoning authority, or state public utility commission, or any comparable
authority), (iv) any non-governmental agency, tribunal or entity that is
properly vested by a governmental authority with applicable jurisdiction, or
(v) any arbitrator.

 

(w)                               “Hazardous Materials” means any substance
regulated, listed or defined under any applicable Environmental Law, including
any: (i) chemical, product, material, substance or waste defined as or included
in the definition of “hazardous substance,” “hazardous material,” “hazardous
waste,” “restricted hazardous waste,” “extremely hazardous waste,” “solid
waste,” “toxic substance,” “extremely hazardous substance,” “chemical
substance,” “toxic pollutant,” “contaminant” or “pollutant”; (ii) hydrocarbons,
petroleum, petrochemical or petroleum products, petroleum substances, NGL,
condensate, natural gas, crude oil or any components, fractionations or
derivatives thereof; (iii) oil and gas exploration and production wastes,
including produced and flow back waters; and (iv) asbestos containing materials,
mercury, polychlorinated biphenyls, radioactive materials, urea formaldehyde
foam insulation, or radon gas.

 

(x)                                 “Income Taxes” means any income, franchise
and similar Taxes.

 

(y)                                 “Laws” all laws, statutes, rules,
regulations, ordinances, orders, writs, injunctions, decrees, requirements,
judgments and codes of Governmental Authorities, including obligations arising
under the common law.

 

(z)                                  “Liabilities” means liabilities and
obligations, whether accrued, contingent, absolute, determined, determinable or
otherwise, including all debts, losses, deficiencies, costs, expenses, fines,
interest, expenditures, claims, suits, proceedings, judgments, demands, damages,
and reasonable attorneys’, accountants’ and other similar fees and expenses and
reasonable expenses of investigating, defending and prosecuting litigation,
excluding any liabilities, costs and expenses arising out of or based upon the
employment of any employee of Seller.

 

(aa)                          “Lien” means any mortgage, pledge, deed of trust,
hypothecation, security interest, lien, charge, option, warranty, purchase
right, right of first refusal, contractual right to sell, assign or otherwise
dispose of its interest in any Material Real Property Locations, or any interest
therein, assignment, assessment or encumbrance of any kind, whether voluntary or
imposed by Law, and any agreement to give any of the foregoing; provided,
however, that “Lien” shall not include any Real Property Consent or
Miscellaneous Consent.

 

(bb)                          “Loss” or “Losses” means any and all damages,
demands, payments, obligations, penalties, assessments, disbursements, claims,
costs, Liabilities, losses, causes of action, and expenses, including interest,
awards, judgments, settlements, fines, fees, costs of defense and reasonable
attorneys’ fees, costs of accountants, expert witnesses and other professional
advisors and costs of investigation and preparation of any kind or nature
whatsoever.

 

42

--------------------------------------------------------------------------------


 

(cc)                            “Marketable Title” means good, valid and
marketable title based upon instruments of record, which title is free and clear
from any Liens other than Permitted Encumbrances, and would be accepted by a
reasonably prudent purchaser of similar assets in Doddridge County, West
Virginia.

 

(dd)                          “Material Contract” means any contract of one or
more of the following types to which Seller or its Affiliates is a party and the
Assets are subject to or bound:

 

(i)                                     involves obligations of, or payments to
or from, Seller in excess of [***];

 

(ii)                                  relates to the gathering, processing,
compression, blending, treating, dehydration, measurement, balancing or
transportation, storage, marketing, sale or purchase of natural gas, NGLs or
other hydrocarbons, or the products therefrom, or the provision of services
related thereto;

 

(iii)                               constitutes a pipeline interconnect
agreement or facility operating agreement, or covers the provision of services
related thereto;

 

(iv)                              restricts Seller from freely engaging in any
business or competing anywhere;

 

(v)                                 constitutes a partnership agreement, joint
venture agreement or similar agreement;

 

(vi)                              any outstanding futures, swap, collar, put,
call, floor, cap, option, hedging, forward sale or other derivative Contract
involving natural gas or other commodity sales or trading;

 

(vii)                           any contract evidencing indebtedness, whether
secured or unsecured, including all loan agreements, line of credit agreements,
indentures, mortgages, promissory notes, agreements concerning long and
short-term debt, together with all security agreements or other lien documents
related to or binding on the Assets;

 

(viii)                        contains a preferential purchase right, consent to
assignments, right of first refusal or similar right;

 

(ix)                              any contract with any Affiliate of Seller; or

 

(x)                                 any contract, not referred to above, that is
material to the ownership or operation of the Assets.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

43

--------------------------------------------------------------------------------


 

(ee)                            “Middle Point Compressor Station” means the
11,700 horsepower compressor station located at the beginning of the Middle
Point Pipeline.

 

(ff)                              “Middle Point Pipeline” means the
approximately 6.3 miles of high pressure 12 inch diameter pipeline that feeds
into the Zinnia Pipeline.

 

(gg)                            “Miscellaneous Consents” means any notice to,
consent of, or filing with any Governmental Authority relating to any Permits,
including any Environmental Permits, that are required in connection with the
ownership and operation of the Assets that are customarily obtained
post-closing.

 

(hh)                          “NGL” means propane, iso-butane, normal butane,
iso-pentane, normal pentane, hexanes and any other liquid hydrocarbon or any
mixtures thereof, including incidental methane and incidental ethane, but
excluding liquefied methane.

 

(ii)                                  “Permitted Encumbrance” means, with
respect to an Asset, any or all of the following:

 

(i)                                     Liens for current period property Taxes
not yet due and payable, or if due and payable, being contested in good faith by
appropriate action;

 

(ii)                                  mechanic’s, materialmen’s, repairmen’s,
employee’s, contractor’s, operator’s or other similar Liens or charges arising
in the ordinary course of business for amounts not yet due (including any
amounts being withheld as provided by Law);

 

(iii)                               any Liens affecting the Assets that are
discharged at or prior to Closing;

 

(iv)                              pipeline, utility and similar easements, all
rights of any Governmental Authority to regulate the Assets, immaterial defects
and irregularities in title, and other Liens that, singularly and in the
aggregate, will not materially interfere with the ownership, use, operation,
replacement, repair or maintenance of the Assets;

 

(v)                                 the terms and conditions of the Permits
listed on Exhibit A-4 and the Contracts listed on Exhibit A-5;

 

(vi)                              the items set forth in Section 12.1(ii)(vi) of
the Disclosure Schedule;

 

(vii)                           Miscellaneous Consents; and

 

(viii)                        (a) the rights of lessors and lessees under Leases
executed in the ordinary course of business but only to the extent that they do
not materially adversely affect the value of the rights attributed to such Asset

 

44

--------------------------------------------------------------------------------


 

to which such matters relate or materially interfere with the ownership, use or
operation of such agreement in any event, do not prevent or prohibit the
exercise of the rights granted by such agreement as currently used or as
otherwise necessary for the conduct of the business by Seller relating to such
agreement as presently conducted, and are of a type customarily included such
Leases, and (b) the rights of licensors and licensees under licenses executed in
the ordinary course of business and which rights are of a type customarily
included within licenses.

 

(jj)                                “Person” means any individual, corporation,
partnership, limited liability company, trust, estate, Governmental Authority or
any other entity.

 

(kk)                          “Pike Fork Pipeline” means the approximately 15.8
miles of high pressure 12-16 inch diameter pipeline that gathers rich Gas to the
Sherwood Processing Facility from Northern and Northeastern Doddridge County,
West Virginia.

 

(ll)                                  “Pipeline” means collectively the Zinnia
Pipeline, Middle Point Pipeline, Pike Fork Pipeline and Bobcat Pipeline.

 

(mm)                  “Pre-Closing Period” means, with respect to the Assets,
any Tax period ending on or prior to the Closing Date.

 

(nn)                          “Proceeding” means any action, suit, claim,
demand, investigation or other judicial or administrative proceeding, at law or
in equity, or any arbitration or other dispute resolution, before or by any
Governmental Authority, or any order, judgment, decree, injunction, award or
ruling issued thereunder.

 

(oo)                          “Release” means any releasing, depositing,
spilling, leaking, pumping, pouring, placing, emitting, discarding, abandoning,
emptying, discharging, migrating, injecting, escaping, leaching, dumping or
disposing into the Environment.

 

(pp)                          “Retained Liabilities” means any and all
obligations and liabilities relating to (i) any act or omission by Seller
involving or relating to the Excluded Assets or any other assets excluded from
the Assets pursuant to the terms hereof, (ii) the Proceedings, if any, set forth
on Section 2.7 of the Disclosure Schedule and any other Proceedings existing as
of the Closing and involving the Assets (including the [***]), (iii) any claim
for personal injury or death relating to the Assets and arising out of any event
occurring prior to the Closing, (iv) any fines or penalties incurred by Seller
due to a violation by Seller of any Law (including with respect to the [***]),
(v) the completion of the construction of the Middle Point Compressor Station in
accordance with Seller’s existing specifications, and (vi) any and all Seller
Taxes.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

45

--------------------------------------------------------------------------------


 

(qq)                          “Rights-of-Way” means easements, licenses,
rights-of-way, surface rights grants, instruments creating an interest in real
property, and other similar real estate interests.

 

(rr)                                “Seller Material Adverse Effect” means,
(i) with respect to Seller, any event, circumstance or condition materially
impairing Seller’s authority, right or ability to consummate the transactions
contemplated by this Agreement or documents executed in connection herewith; or,
(ii) with respect to the Assets, any change in, or effect on, the Assets that is
materially adverse to the operations, or physical condition of the Assets or
revenues or liabilities associated with the Assets (as compared to the
operations or physical condition of the Assets or revenues or liabilities
associated with the Assets on the date of this Agreement), taken as a whole;
provided, however, that none of the following shall be taken into account for
purposes of determining whether or not a Seller Material Adverse Effect has
occurred: (A) changes or effects generally affecting the international,
national, regional or local economic, market, financial, credit or political
conditions in the area in which the Assets are located, the United States or
worldwide, or any terrorism or outbreak of hostilities or war (other than
terrorism or outbreaks of hostilities or war that directly affect the Assets) ,
(B) changes or effects generally affecting the international, national, regional
or local energy industry, (C) any change or effect generally affecting the
natural gas gathering, transportation or processing industries, or resulting
from markets for fuel or other raw materials, feedstock or commodities used,
gathered, transported, produced or sold at or by the Assets, (D) changes in the
prices of hydrocarbons, (E) natural declines in well performance, (F) orders or
actions of any Governmental Authority or changes in Law or the interpretation
thereof or changes in GAAP or the interpretation thereof, in each case, after
the date hereof, (G) actions taken or omitted to be taken by or with the consent
of Buyer or its Affiliates, (H) actions or agreements contemplated by this
Agreement or referred to in the Exhibits or Schedules, (I) except for purposes
of the representation set forth in Section 2.3(a), the announcement or pendency
of the transactions contemplated by this Agreement or the consummation of the
transactions contemplated hereby, (J) changes which are cured (including by the
payment of money) before the earlier of the Closing or the termination of this
Agreement under Article IX, and (K) changes in the value of Buyer’s securities
resulting from entering into this Agreement or the announcement of the
transactions contemplated by this Agreement.  Any determination as to whether
any event, circumstance or condition has a Seller Material Adverse Effect shall
be made only after taking into account all effective indemnifications with
respect to such event, circumstance or condition.

 

(ss)                              “Seller Taxes” means any (A) Income Taxes
imposed on Seller, any of its direct or indirect owners, or any combined,
unitary or consolidated group of which Seller is or was a member, (B) Taxes
allocable to Seller pursuant to Section 6.2, and (C) Taxes imposed on or with
respect to any Excluded Asset.

 

46

--------------------------------------------------------------------------------


 

(tt)                                “Sherwood Gas Gathering and Compression
System” means the gas gathering and compression system described on Exhibit A-1,
including the Zinnia Pipeline, Middle Point Pipeline, Pike Fork Pipeline, Bobcat
Pipeline, Middle Point Compressor Station and Zinnia Compressor Station.

 

(uu)                          “Sherwood Processing Facility” means a natural gas
processing complex in Doddridge County, West Virginia.

 

(vv)                          [***].

 

(ww)                      “Straddle Period” means any Tax period that begins
before and ends after the Closing Date.

 

(xx)                          “Tax” or “Taxes” means (a) all taxes and similar
governmental charges, imposts, levies, fees, unclaimed property and escheat
obligations, and assessments imposed by any Governmental Authority, however
denominated (including, but not limited to, income taxes, business asset taxes,
franchise taxes, net worth taxes, capital taxes, estimated taxes, withholding
taxes, use taxes, gross, modified gross or net receipts taxes, sales taxes,
transfer taxes or fees, excise taxes, real and personal property taxes, ad
valorem taxes, value added taxes, payroll related taxes, employment taxes,
unemployment insurance taxes, social security taxes, minimum taxes, and import
duties and other obligations of the same or a similar nature), together with any
related liabilities, penalties, fines, additions to tax or interest thereon and
(b) any liability in respect of any item described in clause (a) above, that
arises by reason of a contract, assumption, transferee or successor liability,
operation of Law (including by reason of participation in a consolidated,
combined or unitary Tax Return) or otherwise.

 

(yy)                          “Tax Authority” means any Governmental Authority
having jurisdiction over the payment or reporting of any Tax.

 

(zz)                            “Tax Return” means any report, statement, form,
return or other document or information required to be supplied to a Tax
Authority in connection with Taxes, including any attachment thereto or
amendment thereof.

 

(aaa)                   “Tichenal Compressor Station” means the Crestwood-owned
compressor station at the origin point of the Zinnia Pipeline.

 

(bbb)                   “Zinnia Compressor Station” means the 9,360 horsepower
compressor station located along the Zinnia Pipeline.

 

(ccc)                      “Zinnia Pipeline” means the approximately 16 miles of
high pressure 16 inch pipeline that travels from the Tichenal Compressor Station
to the Sherwood Processing Facility.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
signed as of the date first above written.

 

 

MARKWEST LIBERTY MIDSTREAM & RESOURCES, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SUMMIT MIDSTREAM PARTNERS, LP

 

 

 

By:

Summit Midstream GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Steven J. Newby

 

 

Title:

President & Chief Executive Officer

 

48

--------------------------------------------------------------------------------


 

Exhibit A-1

 

CERTAIN MATERIAL (INDICATED BY THREE ASTERISKS) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Sherwood Gas Gathering and Compression System

 

The Sherwood Gas Gathering and Compression System is comprised of the Zinnia
Pipeline, the Middle Point Pipeline, the Pike Fork Pipeline and the Bobcat
Pipeline as well as two compressor stations: the Middle Point Compressor Station
and the Zinnia Compressor Station, as further detailed in the following map. 
For the avoidance of doubt, the Sherwood Processing Facility depicted on the map
as the “Sherwood Plant” is shown for reference purposes only and will not be
included in the Sherwood Gas Gathering and Compression System.

 

[***]

 

49

--------------------------------------------------------------------------------


 

Exhibit A-2

 

PERSONAL PROPERTY

 

 

Zinnia Assets

1.

Zinnia CS Phase 1 - Flare Scrubber

2.

Zinnia CS Phase 1 - Pre Dehy Filter Separators (x2)

3.

Zinnia CS Phase 1 - Inlet Separator

4.

Zinnia CS Phase 1 - Reboiler

5.

Zinnia CS Phase 1 - Sand Filter

6.

Zinnia CS Phase 1 - Contactor

7.

Zinnia CS Phase 1 - Fuel Gas Scrubber

8.

Zinnia CS Phase 1 - Gun Barrel Tank

9.

Zinnia CS Phase 1 - Condensate Tank

10.

Zinnia CS Phase 1 - VRU

11.

Zinnia CS Phase 1 - Discharge Meter

12.

Zinnia CS Phase 1 - MCC Building & Pannels

13.

Zinnia CS Phase 1 - Discharge Separator

14.

Zinnia CS Phase I - Compressor #2 3608 F38882 12129

15.

Zinnia CS Phase I - Compressor #3 3608 F39084 12131

16.

Zinnia CS Phase I - Compressor #4 3608 F39032 12130

17.

Zinnia CS Phase I - Compressor #1 3608 F38671 12128

18.

Dehy Unit

19.

Regen Drip Tank

20.

Filter Separators (x2)

21.

Instrument Air Compressors (x2)

22.

Air Receivers (x3)

23.

Instrument Air Building

24.

Saltwater Tanks (x3) (400 bbl)

25.

ESD Valves (3)

26.

Dew Point Meter

27.

Coalescer Filter

28.

Glycol Scrubber

29.

UPS

30.

Glycol Tank

31.

Methane Tanks (x2) (550 Gal.)

32.

2 - 1,500 Gal. Tanks

33.

2 - 550 Gal. Tanks

34.

PCV’s (x5)

35.

Slug Catcher

36.

Launcher & Receivers

37.

Delta V Cabinet

 

--------------------------------------------------------------------------------


 

38.

Fuel Tank

39.

Oil Day Tanks (x2)

40.

Natural Gas Generators (x2)

 

 

 

Middle Point Assets

41.

Middle Point CS Phase I - Fuel Gas Meter

42.

Middle Point CS Phase I - Inlet Separator

43.

Middle Point CS Phase I - Discharge Separator

44.

Middle Point CS Phase I - Contactor

45.

Middle Point CS Phase I - Pre-Dehy Filter/Separators (x2)

46.

Middle Point CS Phase I - Flare Scrubber

47.

Middle Point CS Phase I - Discharge Meters (x2)

48.

Middle Point CS Phase I - Gun Barrel Tank

49.

Middle Point CS Phase I - Reboiler

50.

Middle Point CS Phase I - VRU

51.

Middle Point CS Phase I - MCC Building and Panels

52.

Middle Point CS Phase I - Condensate Tanks (x2)

53.

Middle Point CS Phase I - Fuel Gas Scrubber

54.

Middle Point CS Phase I - Compressor 2 of 4

55.

Middle Point CS Phase I - Compressor 3 of 4

56.

Middle Point CS Phase I - Compressor 4 of 4

57.

Middle Point CS Phase I - Compressor 1 of 4

58.

Middle Point CS - Compressor 3608 #5

59.

Dehy Unit

60.

Regen Drip Tank

61.

Glycol Tank

62.

Dewpoint Meter

63.

Launchers and Receivers

64.

ESD Valves (5)

65.

Glycol Separator

66.

Contactor

67.

Coalescer Filter

68.

Slug Catcher

69.

PCV’s (6)

70.

Sump Tank - 1 Underground

71.

Fuel Tank

72.

Waste Oil Tank (2,000 Gal.)

73.

Antifreeze Tank (2,000 Gal.)

74.

Slop Tank (1,500 Gal.)

75.

Instrument Air Receivers (x3)

76.

Methanol Tanks (x2) (520 Gal. Each)

77.

Instrument Air Compressors (x2)

 

--------------------------------------------------------------------------------


 

78.

Instrument Air Building

79.

Saltwater Tanks (x2) (400 bbl)

80.

UPS

81.

Delta V Cabinet

82.

Oil Day Tanks (x2)

83.

Natural Gas Generators (x2)

 

 

 

Other Assets

84.

Tichenal CS to Serwood Plant Pipeline

85.

Bobcat HP to Pike Fork Gathering Pipeline

86.

Middle Point CS to Tichenal/Zinnia Gathering Pipeline

87.

Pike Fork Gathering Pipeline to Sherwood

 

--------------------------------------------------------------------------------


 

Exhibit A-3

 

Real Property Interests

 

CERTAIN MATERIAL (INDICATED BY THREE ASTERISKS) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

[***]

 

50

--------------------------------------------------------------------------------


 

EXHIBIT A-4

 

PERMITS

 

--------------------------------------------------------------------------------


 

CERTAIN MATERIAL (INDICATED BY THREE ASTERISKS) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

[***]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Exhibit A-5

 

Contracts

 

1.              Gas Gathering and Compression Agreement, dated April 16, 2012,
between MarkWest Liberty Midstream & Resources, L.L.C. and Antero Resources
Appalachian Corporation

 

2.              Master Joint Use and Maintenance Agreement, dated May 1, 2012,
between MarkWest Liberty Midstream & Resources, L.L.C. and Antero Resources
Appalachian Corporation

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF INTERCONNECTION AGREEMENT

 

This Interconnection Agreement (“Agreement”) is made and entered into as of
June 21, 2013 by and between MarkWest Liberty Midstream & Resources, L.L.C.
(“MarkWest”), a Delaware limited liability company, and Summit Midstream
Partners, LP (“Gatherer”), a Delaware limited partnership. MarkWest and Gatherer
at times may be referred to herein individually as a “Party” and collectively as
the “Parties.”

 

RECITALS:

 

A.                                    MarkWest and Gatherer are parties to that
certain Purchase and Sale Agreement dated as of June 4, 2013 (as amended from
time to time, the “Purchase Agreement”), pursuant to which Gatherer is
purchasing from MarkWest certain Assets (as defined in the Purchase Agreement)
consisting of natural gas gathering and compression facilities and associated
property interests in and around Doddridge County, West Virginia (the “Gathering
System”).

 

B.                                    MarkWest owns and operates a natural gas
processing complex in Doddridge County, West Virginia referred to as the
“Sherwood Plant”.

 

C.                                    The Sherwood Plant is connected to the
Gathering System at the point described herein so as to permit the delivery of
Gas from the Gathering System to the Sherwood Plant (such interconnection, an
“Interconnection”).

 

D.                                    The Parties desire to enter into this
Agreement to provide for the operation of the Interconnections.

 

E.                                     The execution and delivery of this
Agreement is a condition to the closing of the transactions contemplated by the
Purchase Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Parties agree as follows:

 

ARTICLE I

DESCRIPTION OF INTERCONNECTION

 

1.1                               Location.  The Interconnection is located at
the following points:

 

[to be inserted in final execution form]

 

1.2                               Description.  The Interconnection consists of
Gatherer’s Connection Facilities and MarkWest’s Connection Facilities, as both
are defined below (individually and collectively the “Connection Facilities”),
that allow the receipt of Gas from Gatherer into the Sherwood Plant in
accordance with this Agreement.  As used herein, the “Interconnection Points”
for the Interconnection means the locations as described in 1.1 and additional
locations for future expansion of the Gathering System as mutually agreed by the
Parties.

 

--------------------------------------------------------------------------------


 

1.3                               Definitions.  Capitalized terms used but not
otherwise defined herein shall have the meaning set forth below:

 

A.                                    “Btu.”  A British Thermal Unit, which is
the quantity of heat required to raise the temperature of one (1) pound
avoirdupois of pure water from fifty-eight and five tenths degrees Fahrenheit
(58.5°F) to fifty-nine and five tenths degrees Fahrenheit (59.5°F) at a pressure
of fourteen and six hundred ninety-six thousandths pounds per square inch
absolute (14.696 psia).

 

B.                                    “Business Day.”  Any day other than
Saturday, Sunday or a legal holiday in the State of West Virginia.

 

C.                                    “Connection Facilities.”  As defined in
Section 1.2.

 

D.                                    “Custody Transfer Facilities.”  For the
Interconnection, the custody transfer measurement facilities described in
Exhibit A attached hereto.

 

E.                                     “Gas.”  All hydrocarbon and
non-hydrocarbon substances produced from gas and/or oil wells in a gaseous state
at the relevant receipt point.

 

F.                                      “Government and Industry Standards.” 
All applicable federal, state, and local laws, rules, regulations and
ordinances, and sound and prudent natural gas industry standards and practices.

 

G.                                    “GPM.”  The number of gallons of Plant
Products per 1,000 Mcf of Gas.

 

H.                                   “Gross Heating Value.”  The number of Btus
produced by the combustion, on a dry basis and at a constant pressure, of the
amount of Gas which would occupy a volume of 1 cubic foot at a temperature of
60°F and at a pressure of        psia, with air of the same temperature and
pressure as the Gas, when the products of combustion are cooled to the initial
temperature of the Gas and air and when the water formed by combustion is
condensed to the liquid state. Hydrogen sulfide shall be deemed to have no
heating value.

 

I.                                        “Interconnection.”  As defined in the
recitals to this Agreement.

 

J.                                        “Interconnection Points.”  As defined
in Section 1.2.

 

K.                                   “Mcf.”  1,000 cubic feet of Gas, measured
at Standard Base Conditions.

 

L.                                     “MMBtu.”  1,000,000 Btus.

 

M.                                 “MMcf.”  1,000,000 cubic feet of Gas,
measured at Standard Base Conditions.

 

N.                                    “Pike Fork Lateral.”  That certain high
pressure natural gas gathering pipeline that is part of the Gathering System
that is referred to as the “Pike Fork Pipeline” and that, as of the date of this
Agreement, gathers Gas from northern and northeastern Doddridge County, West
Virginia to the Sherwood Plant.

 

2

--------------------------------------------------------------------------------


 

O.                                    “Plant Products.”  Propane, iso-butane,
normal butane, iso-pentane, normal pentane, hexanes plus, any other liquid
hydrocarbon product except for a liquefied methane product, or any mixtures
thereof, and any incidental methane and incidental ethane included in any Plant
Products, which are separated, extracted, recovered or condensed, and saved,
from Gas processed in the Sherwood Plant.  After the date on which MarkWest
commences recovering ethane in the Sherwood Plant as a purity product, ethane
will also be considered a Plant Product.

 

P.                                      “Processing Customer.”  Any person or
entity delivering Gas to the Sherwood Plant for processing through the Gathering
System.

 

Q.                                    “Purchase Agreement.”  As defined in the
recitals to this Agreement.

 

R.                                    “Sherwood Plant.”  As defined in the
recitals to this Agreement.

 

S.                                      “Standard Base Conditions.”  A pressure
of fourteen and seventy three hundredths pounds per square inch absolute (14.73
psia) at a temperature of sixty degrees Fahrenheit (60°F).

 

T.                                     “Thermal Content.”  For Gas, the product
of the measured volume in Mcfs multiplied by the Gross Heating Value per Mcf,
adjusted to the same pressure base and expressed in MMBtus; and for a liquid,
the product of the measured volume in gallons multiplied by the gross heating
value per gallon determined in accordance with the GPA 2145-09 Table of Physical
Properties for Hydrocarbons and GPA 8173 Method for converting Mass of Natural
Gas Liquids and Vapors to Equivalent Liquid Volumes, in each case as revised
from time to time.

 

U.                                    “Zinnia Compressor Station.”  That certain
natural gas compressor station that is located along the Zinnia Lateral.

 

V.                                    “Zinnia Lateral.”  That certain high
pressure natural gas gathering pipeline that is part of the Gathering System
that is referred to as the “Zinnia Pipeline” and that, as of the date of this
Agreement, runs from the Zinnia Compressor Station to the Sherwood Plant.

 

ARTICLE II

DESIGN, CONSTRUCTION, INSPECTION AND OPERATION

 

2.1                               Gatherer’s Connection Facilities.  Gatherer
shall, at Gatherer’s expense, operate, repair and maintain Gatherer’s Connection
Facilities in accordance with this Agreement (including any specifications set
forth in Exhibit A attached hereto) and Government and Industry Standards.  As
used herein, “Gatherer’s Connection Facilities” consist of the following items,
as further described in Exhibit A (Exhibit A, and associated detail, and
pictures one through nine [1-9], eleven [11] pages in all) attached hereto.

 

A.                                    All pipelines from any of the main
segments of the Gathering System to the inlet of MarkWest’s Connection
Facilities.

 

3

--------------------------------------------------------------------------------


 

B.                                    The flange on the upstream side of the
control valves listed in Section 1.1 at the Interconnection Points.

 

C.                                    The launcher and receiver facilities
associated with the gathering system pipelines located upstream of the flange
referenced in Section 2.1(B) above.

 

2.2                               MarkWest’s Connection Facilities.  MarkWest
shall, at MarkWest’s expense, operate, repair and maintain MarkWest’s Connection
Facilities in accordance with this Agreement (including any specifications set
forth in Exhibit A attached hereto) and Government and Industry Standards.  As
used herein, “MarkWest’s Connection Facilities” consist of the following items,
as further described in Exhibit A attached hereto.

 

A.                                    Physical interconnection of the Gatherer’s
Connection Facilities and the Sherwood Plant in the form of the flange on the
downstream side of the control valves listed in 1.1 at the Interconnection
Points.

 

B.                                    Custody Transfer Facilities.

 

2.3                               Disconnection.  MarkWest shall have the right,
at Gatherer’s expense, to immediately disconnect MarkWest’s Connection
Facilities from Gatherer’s Connection Facilities if MarkWest determines, in good
faith, that Gatherer has failed to operate or maintain Gatherer’s Connection
Facilities in accordance with this Agreement and such failure adversely affects
(x) the safety, integrity or operation of MarkWest’s Connection Facilities or
the Sherwood Plant, (y) the delivery of Gas to the Sherwood Plant or to other
redelivery points that may be applicable from time to time, or (z) the Gas of
third parties.

 

2.5                               Ownership.  Gatherer shall own Gatherer’s
Connection Facilities and MarkWest shall own MarkWest’s Connection Facilities.

 

ARTICLE III

PERMITS, LAND RIGHTS, LICENSES, AND LIENS

 

3.1                               Land Rights.  Except as expressly set forth in
this Section 3.1., each Party shall be responsible for obtaining, as applicable,
all surface leases, rights-of-way, and easements required for the construction,
installation, ownership, use, operation, maintenance, repair, service,
improvement, inspection, replacement and removal of each Party’s Connection
Facilities (“Land Rights”).

 

A.                                    MarkWest hereby grants to Gatherer, at no
cost to Gatherer, joint and non-exclusive use of that certain area on the
Sherwood Plant Site identified in Exhibit A attached hereto where a portion of
Gatherer’s Connection Facilities are located as of the date of this Agreement
(the “Applicable Gatherer’s Connection Facilities”), for the purpose of
operating and maintaining the Applicable Gatherer’s Connection Facilities and
for no other purposes.  The rights granted herein include the reasonable right
to ingress and egress over existing roads for the sole purpose of operating and
maintaining the Applicable Gatherer’s Connection Facilities.  Access to the site
shall:

 

·                  Be coordinated with site security and/or on-shift operations
personnel

 

4

--------------------------------------------------------------------------------


 

·                  Require personal protective equipment that, at a minimum,
conforms to MarkWest’s safety standards

 

·                  Require successful completion of any applicable site specific
safety and emergency training

 

·                  May be limited or denied, temporarily, by MarkWest, acting in
good faith.

 

MarkWest retains the right, acting in good faith and in its sole discretion, to
bar or require the removal of any individual from the Sherwood Plant, including
but not limited to employees of Gatherer or of a contractor or subcontractor for
Gatherer.

 

B.                                    The rights granted by MarkWest to Gatherer
under this Section 3.1 to utilize a portion of the Sherwood Plant Site shall be
subject to all easements, rights of way, liens, security interests and
encumbrances, whether of record or visible on the premises.  In the performance
of Gatherer’s obligations under this Agreement with respect to the Applicable
Gatherer’s Connection Facilities, Gatherer shall not materially conflict with or
interfere with MarkWest’s current or future operations or use of the Sherwood
Plant site and, while on MarkWest’s property, Gatherer shall comply with
MarkWest’s reasonable safety and security procedures.

 

3.2                               Permits.  Each Party shall be responsible for
obtaining or maintaining, as applicable, all local, state, and federal permits
required for the construction, installation and operation of its Connection
Facilities, including, but not limited to, environmental permits and clearances.

 

3.3                               Contractor Licenses.  Each Party shall be
responsible for ensuring that all contractors and/or subcontractors who perform
work for such Party under this Agreement are in compliance with and have all
applicable licenses required by local, state and federal authorities and perform
such work in compliance with this Agreement.

 

3.4                               Liens.  Each Party (herein referred to as the
“First Party”) agrees to promptly notify the other Party of the filing of any
claims or liens (including, without limitation, laborer’s, materialman’s and
mechanic’s liens upon the other Party’s property upon which the work performed
hereunder is located) arising out of the services, labor and material furnished
by the First Party or its contractors or subcontractors under this Agreement. 
The other Party, upon receipt of notice of the filing of any such liens, may at
its option require the First Party to furnish a bond in an amount and with such
sureties as may be approved by the other Party, conditioned to indemnify and
save harmless the other Party from all such liens.  In the event the First Party
fails or refuses to furnish such bond when so required, the other Party shall
have the right to pay any such sums necessary to obtain the release of such
liens and to bill the costs to the First Party, with interest at the lesser of
the prime rate published in the Wall Street Journal “Money Rates” column or the
maximum rate permitted by law.

 

A.                                    Without limiting the generality of the
foregoing, Gatherer shall not permit or grant any liens, claims, security
interests or encumbrances of any kind or nature on MarkWest’s property on which
the Applicable Gatherer’s Connection Facilities are located.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV

TERM AND ABANDONMENT

 

4.1                               Term.  Unless earlier terminated pursuant to
the terms hereof, this Agreement will be effective as of the date first written
above and will continue in force and effect unless and until terminated by
MarkWest upon (30) days prior written notice following (i) the termination or
expiration of all processing agreements between MarkWest and one or more third
parties for the processing of Gas that is gathered through the Interconnection
Points or (ii) the disconnection of MarkWest’s Connection Facilities from
Gatherer’s Connection Facilities pursuant to this Agreement.  Notwithstanding
the above, the indemnification provisions and payment obligations set forth in
this Agreement will survive any termination of this Agreement.

 

4.2                               Abandonment.  Upon the termination of this
Agreement, and subject to all regulatory requirements, each Party shall be
responsible for the abandonment and removal of its own Connection Facilities at
such Party’s sole cost, risk, and expense.  Each Party shall notify the other
Party at least 90 days prior to the abandonment or removal of its Connection
Facilities.  Any removal of Connection Facilities by either Party must be
undertaken in accordance with Government and Industry Standards and MarkWest’s
specifications, which shall be commercially reasonable in light of the facts and
circumstances that exist at the time.

 

ARTICLE V

MEASUREMENT AND TESTING

 

5.1                               Responsibility for Measurement and Custody
Transfer.  MarkWest shall be responsible for the measurement and custody
transfer of the Gas at the Interconnection.

 

5.2                               Measurement and Testing Standards.  Gas shall
be measured by MarkWest at the Interconnection Points.  All measurement
procedures shall conform to applicable GPA standards for measurement. The
measurement and the composition of the gas shall be made in accordance with the
following:

 

A.                                    MarkWest shall install, operate and
maintain, or cause to be installed, operated and maintained, suitable meter or
meters and/or other necessary equipment for the purpose of measuring, with such
measurement to conform to the AGA-3 standard (or AGA Standard as applicable for
the type of measurement utilized), as revised from time to time, the volume,
heating value and composition of Gas at the Interconnection Points.  Each
measurement by MarkWest shall be made in accordance with the applicable American
Gas Association Gas Measurement Committee standards or any revision thereof. 
The measured volume and Btu content, as measured by MarkWest, shall be
calculated at Standard Base Conditions.

 

B.                                    The accuracy of MarkWest’s measuring
equipment shall be verified by tests using means and methods generally
acceptable in the gas industry, at least quarterly.  Measuring equipment found
to be registering inaccurately shall be adjusted to read as accurately as
possible.  MarkWest shall give Gatherer five (5) Business Days notice of
upcoming tests.  If Gatherer fails to have a representative present, the results
of the test shall nevertheless be considered valid until the next test. 
MarkWest shall, upon written request of Gatherer, conduct a test of MarkWest’s
measuring equipment, provided that in no event shall MarkWest be required to
test its equipment more frequently than once a month.  All tests of such
measuring equipment shall be made at MarkWest’s expense, except that Gatherer

 

6

--------------------------------------------------------------------------------


 

shall bear the expense of tests made at its request if the inaccuracy is found
to be less than two percent (2%).

 

C.                                    If, for any reason, any measuring
equipment is inoperative or inaccurate by more than one percent (1.0%) in the
measurement of Gas, then the volume of Gas delivered during the period of such
inaccuracy shall be determined on the basis of the best data available using the
first of the following methods which is feasible:

 

1.                                      By using the registration of any check
measuring equipment installed and accurately registering; or

 

2.                                      By using a percentage factor to correct
the error if the percentage of error is ascertainable by calibration, test, or
mathematical calculations; or

 

3.                                      By comparing deliveries made during
preceding periods under similar delivery conditions when the meter was
registering accurately.

 

D.                                    An adjustment based on such determination
shall be made for such period of inaccuracy as may be definitely known, or if
not known, then for one half the period since the date of the last meter test,
but in no event shall any adjustment result in a reallocation of shrinkage or
Plant Products to extend back beyond six (6) months from the date the error was
first made known by one Party hereunder to the other.

 

E.                                     Each Party shall have the right to
inspect the other Party’s equipment, charts, and other measurement or test data
during business hours; but the reading, calibration, and adjustment of such
equipment and changing of charts shall be done by the Party installing and
furnishing same.  Unless the Parties otherwise agree, each Party shall preserve
all its original test data, charts, and other similar records for a period of at
least two (2) years.

 

F.                                      MarkWest shall use gas chromatographs of
samples of the Gas at the Receipt Point, which samples shall be analyzed by
MarkWest in accordance with applicable industry standards.  All analyses shall
determine the composition of the Gas by component in mole percent, Plant
Product(s) content in GPM, Thermal Content, and specific gravity, all by means
of chromatographic methods.

 

ARTICLE VI

QUALITY

 

6.1                               Quality.  As measured at the Interconnection
Points, Gas delivered by Gatherer shall be of a quality that, after processing
in the Sherwood Plant as it then currently exists, meets the quality
specifications of pipelines receiving Gas at the redelivery point(s) downstream
of the Sherwood Plant, as in effect from time to time, and as such
specifications may have been waived or grandfathered by such pipelines; provided
that the water content of Gas delivered by Gatherer to the Interconnection
Points shall not exceed        pounds per MMcf.  Gas delivered by Gatherer to
the Interconnection Points with a water content less than or equal to         
pounds per MMcf shall be considered to be dry for purposes of measurement and
the calculation of Gross Heating Value.  Additionally, at each Interconnection
Points, Gas delivered by Gatherer shall:

 

7

--------------------------------------------------------------------------------


 

A.                                    be commercially free from dust, sand, gum,
gum forming constituents, diluent, and other liquids and solids;

 

B.                                    have a Gross Heating Value of not less
than        Btu per Cubic Foot, unless mutually agreed upon;

 

C.                                    not contain more than 1 grain of hydrogen
sulfide per        Cubic Feet of Gas;

 

D.                                    not contain more than       % by volume
carbon dioxide; and

 

E.                                     be commercially free of liquid
hydrocarbons, free water, and condensed water and other liquids.

 

6.2                               If Gas tendered by Gatherer should fail to
meet any one or more of the above specifications from time to time, then:

 

A.                                    MarkWest may take receipt of the
non-conforming Gas, and that receipt shall not be construed as a waiver or
change of standards for future Gas volumes; or

 

B.                                    MarkWest may, at its sole discretion and
without liability to Gatherer, cease receiving the non-conforming Gas from
Gatherer, and shall notify Gatherer that it will cease receiving the
non-conforming Gas.

 

If the Gas as delivered contains contaminants not in conformance with the
specifications in Article 6, then as between the Parties, Gatherer shall be
responsible for, and shall reimburse MarkWest for all direct damages and any
reasonable incurred costs and expenses resulting therefrom.

 

6.3                               Notwithstanding Section 6.2, if Gas from
Gatherer conforms to all specifications required by this Article 6 other than
hydrocarbon dew point and/or Gross Heating Value, MarkWest shall use
commercially reasonable efforts to accept such Gas and to blend and commingle
such Gas with other Gas in the Pipeline so that it meets the applicable
specifications, provided that MarkWest shall not be required to accept and to
blend or commingle such Gas to the extent that MarkWest determines, in good
faith, that the acceptance, blending or commingling of such Gas is reasonably
likely to (i) adversely affect (x) the safety, integrity or operation of
MarkWest’s Connection Facilities, the Sherwood Plant or facilities downstream
therefrom, (y) the delivery of Gas to redelivery points downstream of the
Sherwood Plant that may be applicable from time to time, or (z) the Gas of third
parties, or (ii) otherwise result in economic harm to third parties using the
Sherwood Plant or facilities downstream therefrom.

 

ARTICLE VII

DELIVERIES, PRESSURE AND QUANTITY

 

7.1                               Delivery Pressure.  Gatherer shall deliver Gas
to MarkWest at the Interconnection at the prevailing pressures as they exist
from time to time.

 

8

--------------------------------------------------------------------------------


 

7.2                               Quantity.  The maximum daily deliveries of Gas
by Gatherer to the Interconnection Points shall not exceed any contractual
maximums applicable to Sherwood Plant deliveries related to shippers on the
Gathering System, unless mutually agreed by the Parties.

 

A.                                    During any period in which (i) all or any
portion of the Sherwood Plant or any facilities downstream therefrom is shut
down or has reduced capacity, whether due to mechanical failure, maintenance or
repairs, operating conditions outside of the design parameters of the Sherwood
Plant or such downstream facilities, Force Majeure, or any constraint or
condition involving any facilities downstream of the Sherwood Plant; or (ii) the
Gas available for receipt at all receipt points (including the Interconnection
Points) at the Sherwood Plant exceeds the capacity thereof; or (iii) MarkWest
determines reasonably and in good faith that the operation of all or any portion
of the Sherwood Plant or any facilities downstream therefrom will cause injury
or harm to persons or property or to the integrity of the Sherwood Plant or such
downstream facilities, the receipt and delivery of Gas at the Interconnection
Points may be curtailed.

 

B.                                    Notwithstanding any provision in this
Agreement to the contrary, MarkWest may, at any time and from time to time in
its sole discretion, allocate available capacity in the Sherwood Plant and
facilities downstream therefrom consistent with MarkWest’s Gas processing
agreements relating to the Sherwood Plant.

 

7.3                               Uniform Deliveries.  Gatherer shall deliver
Gas to MarkWest at the Interconnection Points at a reasonably uniform rate of
flow.  Each Party will provide prompt notice to the other Party of any events
that would cause deliveries to or receipts from an Interconnection Points to be
curtailed or interrupted.

 

7.4                               Processing Service.  The execution of this
Agreement does not authorize or set forth the terms and conditions of processing
services by MarkWest at the Sherwood Plant.  Processing services at the Sherwood
Plant will only be rendered after the execution of appropriate agreements with
MarkWest for the processing of Gas, the exchange of Plant Products for
fractionated products and the marketing thereof.  Gatherer will not deliver any
Gas to the Interconnection that is not subject to such agreements with MarkWest
for the Sherwood Plant.

 

ARTICLE VIII

ALLOCATION TO GATHERER’S RECEIPT POINTS; IMBALANCES

 

8.1                               Information Required for Allocations.  At any
time and from time to time during which MarkWest is requested or required, by
one or more Processing Customers, to allocate condensate, Plant Products, bypass
Gas, fuel, residue Gas or other items to one or more receipt points on the
Gathering System (such points, the “Gathering Receipt Points”), Gatherer shall
provide such measurement and allocation information to MarkWest as MarkWest may
request to permit MarkWest to make such allocations (such information
collectively, the “Information”).  The Parties acknowledge that, as of the date
of this Agreement, at least one Processing Customer has requested MarkWest to
make such allocations.

 

A.                                    For each calendar month to which this
Section 8.1 applies, Gatherer shall provide the Information to MarkWest for each
Processing Customer by the fifth business day of the following calendar month.

 

9

--------------------------------------------------------------------------------


 

B.                                    Without limiting the generality of the
foregoing, Gatherer shall measure, and the Information shall include, the volume
(MCF and MMBtu, heating content and composition (including the GPM of each Plant
Product) of the Gas using meters and other measurement equipment that Gatherer
has installed or caused to be installed at each Gathering Receipt Point (each, a
“Gathering Measurement Point”).

 

C.                                    Gatherer’s measurement equipment at each
Gathering Measurement Point shall include a reasonably sufficient number of data
ports, and Gatherer shall permit MarkWest to connect to such data ports, as
shall be required to provide to MarkWest on a real-time basis all measurement
data generated by such measurement equipment.  MarkWest shall be responsible at
its own cost for obtaining equipment and/or services to connect to such data
ports and receive and process such data.

 

D.                                    MarkWest shall have no responsibility or
liability for, and Gatherer hereby covenants and agrees to indemnify and defend
MarkWest and its Affiliates and each of their directors, members, managers,
partners, officers and employees from and against all damages, claims, losses or
the like arising from or relating to, (i) the timeliness, accuracy or
completeness of the Information, (ii) any failure or delay by MarkWest in
preparing the statements and making the payments required pursuant to any
agreement with any third party (including, without limitation, any Processing
Customer) to the extent the same results from any failure or delay by Gatherer
to provide the Information, (iii) any errors or inaccuracies in payments made
under any agreement with any third party (including, without limitation, any
Processing Customer) resulting from errors in the Information.

 

8.2                               Gathering System Allocations.  Gatherer shall
remain responsible for making all allocations and measurements relating to the
Gathering System or specified herein, and MarkWest has no responsibility
therefor.

 

8.3                               Point Operator.  The Parties recognize that
MarkWest shall be designated by the downstream pipeline carriers at the Sherwood
Plant redelivery point(s) (the “Redelivery Point(s)”) as the point operator and
shall be considered by such pipeline carriers to be responsible for the
operation of MarkWest’s pipeline interconnections to the pipeline carriers at
the Redelivery Point(s).  Upon MarkWest entering into any operational balancing
agreements (“OBAs”) with such pipeline carriers, MarkWest shall be responsible
for the administration of all such OBAs and, subject to Section 8.4, for all
terms and conditions of any such OBA.

 

8.4                               Imbalances.  The Parties recognize that
certain residue Gas imbalances may occur, and each calendar month, the Parties
agree to actively communicate and cooperate with each other, and with any
interconnecting pipeline at the Redelivery Point(s), to review appropriate data
to identify any imbalance, and to eliminate or remedy any imbalance as soon as
either Party becomes aware of an imbalance.  The Parties further agree to manage
daily receipts and deliveries so that the imbalances shall be kept as near to
zero as practicable.  MarkWest will use commercially reasonable efforts to
manage any imbalances with interconnecting pipeline(s) at the Redelivery
Point(s) physically.  To the extent that any such imbalances are balanced by
payments between MarkWest and any such interconnecting pipeline(s) at the
Redelivery Point(s), and to the extent such imbalances are attributable or
related to Gatherer or to Gas delivered by Gatherer to the Sherwood Plant, the
Parties shall work in good faith to settle such

 

10

--------------------------------------------------------------------------------


 

payments between the Parties and shippers on Gatherer’s system.  MarkWest shall
not be required to deviate from MarkWest’s standard operating and accounting
procedures to reduce or eliminate any such imbalances.

 

ARTICLE IX

INDEMNIFICATION

 

9.1                               Custody, Control and Possession.  As between
the Parties:

 

A.                                    Gatherer shall be deemed to be in custody,
control and possession of Gas hereunder prior to delivery thereof to the
Interconnection Points; and

 

B.                                    MarkWest shall be deemed to be in custody,
control and possession of Gas hereunder after delivery thereof to the
Interconnection Points.

 

9.2                               Indemnification.  Subject to Section 10.2 of
this Agreement, each Party agrees, except to the extent caused by the
Indemnitees’ (as defined below) gross negligence or willful misconduct, to
protect, defend, indemnify, and hold the Indemnitees harmless from and against
any and all suits, demands, causes of action, liabilities, expenses, losses,
claims, costs (including, but not limited to contingent costs and reasonable
attorneys’ fees) and damages of any kind or character (including, without
limitation, fines and penalties imposed by any governmental agency, but
excluding any damages or liabilities excluded pursuant to Section 10.2) (the
foregoing collectively, “Losses”) to the extent (a) such Losses arise from
claims brought by any of the indemnifying Party’s employees, contractors or
subcontractors, or their employees, for Losses due to bodily injury, death, or
damage to property, or (b) such Losses are not covered by clause (a) and arise
out of or are caused by (i) the indemnifying Party’s facilities, (ii) the
indemnifying Party’s custody, control or possession of the Gas, or (iii) the
indemnifying Party’s negligence, gross negligence, strict liability, fault, or
breach of any obligation under this Agreement.  “Indemnitees” is defined as the
other Party and its affiliates and such other Party’s and its affiliates’
directors, officers, employees, members, agents and representatives.

 

ARTICLE X

LIMITATION OF LIABILITY AND CHOICE OF LAW

 

10.1                        Choice of Law.  This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Colorado,
without reference to the conflicts of law provisions thereof.

 

10.2                        Limitation of Liability.  IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY UNDER ANY PROVISION OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, FOR BREACH OF THIS AGREEMENT OR UNDER
ANY INDEMNIFICATION OBLIGATION HEREUNDER, FOR ANY PUNITIVE, SPECIAL, INCIDENTAL,
CONSEQUENTIAL, INDIRECT, OR EXEMPLARY DAMAGES, IN TORT, CONTRACT, OR
OTHERWISE, IRRESPECTIVE OF THE FAULT OR NEGLIGENCE OF EITHER PARTY.

 

11

--------------------------------------------------------------------------------


 

ARTICLE XI

NOTICES

 

11.1                        Notices.  Unless otherwise provided herein, any
notice, request or demand which either Party desires to serve upon the other
regarding this Agreement shall be made in writing and shall be considered as
delivered when hand delivered, or when delivery is confirmed by pre-paid
delivery service (such as FedEx, UPS, DHL or a similar delivery service), or
when sent via email, or, if mailed by United States certified mail, postage
prepaid, three (3) Days after mailing, or, if sent by facsimile transmission,
when receipt is confirmed by the equipment of the transmitting Party; provided,
if sent by email after normal business hours or if receipt of a facsimile
transmission is confirmed after normal business hours, receipt shall be deemed
to be the next Business Day.  Such notice shall be given to the other Party at
the following address, or to such other address as either Party shall designate
by written notice to the other:

 

If to MarkWest:

 

With a copy to:

 

If to Gatherer:

 

ARTICLE XII

FORCE MAJEURE

 

12.1                        Suspension of Obligations.  In the event a Party is
rendered unable, wholly or in part, by Force Majeure, to carry out its
obligations under this Agreement, other than the obligation to make any payments
due hereunder, the obligations of that Party, so far as they are affected by
Force Majeure, shall be suspended from the inception and during the continuance
of the inability, and the cause of the Force Majeure, as far as possible, shall
be remedied with reasonable diligence.  The Party affected by Force Majeure
shall provide the other Party with written notice of the Force Majeure event,
with reasonably full detail of the Force Majeure within a reasonable time after
the affected Party learns of the occurrence of the Force Majeure event.  The
settlement of strikes, lockouts, and other labor difficulty shall be entirely
within the discretion of the Party having the difficulty and nothing herein
shall require the settlement of strikes, lockouts, or other labor difficulty.

 

12.2                        Definition.  As used herein, “Force Majeure” shall
mean any cause or condition not within the commercially reasonable control of
the Party claiming suspension and which, by the exercise of commercially
reasonable diligence, such Party is unable to prevent or overcome, and, without
limiting the generality of the foregoing, specifically includes acts of God;
strikes, lockouts, or other industrial disturbances; acts of terrorism; acts of
the public enemy, wars, blockades, or military action; earthquakes, fires,
storms or storm warnings, crevasses, floods, or washouts; arrests and restraints
of governments and people; civil disturbances; explosions, breakage or accident
to machinery or lines of pipe (including any compression or processing
facilities); the necessity for testing or making repairs or alterations to
machinery or lines of pipe; freezing of wells or lines of pipe; inability or
delays in obtaining easements and/or rights-of-way; inabilities or delays in
obtaining necessary materials or supplies due to existing or future rules,

 

12

--------------------------------------------------------------------------------


 

regulations, orders, laws, actions or proclamations of governmental authorities
(both Federal and State) including both civil and military; inabilities or
delays in obtaining requisite permits, authorizations and consents; and delays
occasioned by governmental actions.

 

ARTICLE XIII

MISCELLANEOUS

 

13.1                        Assignment.  All covenants, stipulations, terms,
conditions, obligations, and provisions of this Agreement shall extend to, be
binding upon, and inure to the benefit of the respective successors, assigns and
legal representatives of the Parties hereto.

 

13.2                        Waiver.  No waiver by either Party, whether express
or implied, of any one or more defaults by the other Party in the performance of
this Agreement will operate, or be construed as, a waiver of any future default
or defaults, whether of a like or different character.

 

13.3                        Captions.  The titles to each of the various
Articles and Sections in this Agreement are included for convenience of
reference only and shall have no effect on, or be deemed as part of the text of,
this Agreement.

 

13.4                        Entire Agreement.  This Agreement contains the
entire agreement of the Parties with respect to the subject matter hereof.  Any
prior representations, understandings, or commitments, either written or oral,
shall have no force or effect.

 

13.5                        Third-Party Beneficiaries.  This Agreement is for
the benefit of the Parties hereto.  Unless expressly provided to the contrary,
nothing in this Agreement is intended to benefit any other person not a Party
and no so such person shall have any rights, remedies, or claims hereunder.

 

13.6                        Amendment.  No amendment to this Agreement shall be
effective unless it is in writing and signed by both Parties.

 

13.7                        Counterparts.  This Agreement may be executed in any
number of counterparts, all of which together shall be construed as the same
document, and may be delivered by facsimile or PDF.

 

[signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement, as of the date
first written above.

 

 

Summit Midstream Partners, LP

 

MarkWest Liberty Midstream & Resources, L.L.C.

 

 

 

By:

Summit Midstream GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

(attached)

 

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into on
June 21, 2013 (the “Commencement Date”) between MarkWest Liberty Midstream &
Resources, L.L.C., a Delaware limited liability company (“Seller”), and Summit
Midstream Partners, LP, a Delaware limited partnership (“Buyer”).  Seller and
Buyer are sometimes individually referred to herein as “Party” and collectively
referred to herein as the “Parties.”

 

WHEREAS, on June 4, 2013, Seller and Buyer entered into a Purchase and Sale
Agreement (the “Purchase and Sale Agreement”) under which Seller agreed to sell
and Buyer agreed to purchase Seller’s interest in the Sherwood Gas Gathering and
Compression System and other assets as further described in the Purchase and
Sale Agreement (the “Assets”); and

 

WHEREAS, to effect the orderly transfer of the Assets from Seller to Buyer,
Buyer desires that Seller provide to Buyer certain Services (as hereinafter
defined) in connection with the Assets for a limited period of time in
accordance with the terms of this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

1.                                      Definitions.  Unless otherwise defined
in this Agreement, capitalized terms in this Agreement have the meanings given
to them in the Purchase and Sale Agreement.

 

2.                                      Scope of Services.  Effective as of
Closing, and as requested by Buyer, Seller shall provide or cause to be provided
to Buyer during the Transition Period the Services, in substantially the same
manner and form that Seller provided for its own behalf for the management of
the Assets prior to the Commencement Date as more fully described in this
Section 2.

 

Buyer shall provide and pay for all materials and supplies required to perform
the Services, other than those materials and supplies required by Seller to
satisfy its obligation set forth in Section 7.13 of the Purchase and Sale
Agreement to complete certain construction projects.  Seller shall continue to
provide Seller’s existing equipment and facilities to perform the Services. 
Except with respect to Seller’s obligations under this Section 2 and Section 9,
nothing herein shall require Seller to provide records, financial information,
or other information that is not kept or reported by Seller in the ordinary
course of business.  Except with respect to Seller’s obligation set forth in
Section 7.13 of the Purchase and Sale Agreement to complete certain construction
projects, nothing herein shall require Seller to install equipment or
facilities, or to expand the Sherwood Processing Facility or any services at the
Sherwood Processing Facility or at any other location, beyond the level provided
by Seller as of the date hereof with respect to the Assets.

 

The Services to be provided by Seller (or, at the election of Seller, any of its
Affiliates) to Buyer during the applicable Transition Period are as follows
(such services collectively, the “Services”):

 

--------------------------------------------------------------------------------


 

(a)                                 Operations and Support Services.  Operations
and support services include the following:

 

(i)                                     Seller shall operate the Assets to the
same extent that it did during the twelve (12) months preceding the Closing
Date.  Seller shall maintain its current staff to provide these services. 
During the Transition Period, Buyer may need to hire additional personnel in
order to transition these services, and Seller shall provide training to such
new personnel and allow such personnel to accompany Seller’s contractors and
staff during their work shifts.

 

(ii)                                  Seller shall provide engineering and
construction support as needed to complete ongoing construction projects and
secure job completion records.

 

(iii)                               Seller shall comply with its obligations set
forth in Section 7.13 of the Purchase and Sale Agreement.

 

(iv)                              Seller shall continue to provide gas control
monitoring services in a similar manner as such duties are performed for
Seller’s other assets that are not being sold to Buyer.  Seller’s office
personnel will perform scheduling and nomination duties including the allocation
and balancing of Seller’s volume as well as confirmation of third party volumes.

 

(b)                                 Accounting Services and Contract
Administration Services.  Seller shall provide Accounting Support Services (as
defined below) with respect to the Assets.  Buyer shall direct Seller to make
disbursements and collect payments on behalf of Buyer, and manage all matters
reasonably related to such disbursements and payments.  On or before the
fifteenth (15th) Business Day of each calendar month, Seller shall submit an
invoice to Buyer detailing the monthly expenditures for the immediately
preceding calendar month, including but not limited to operating expenses,
capital expenses, as well as the cost of gas and products.  On or before the
last Business Day of each month in which it receives an invoice, Buyer shall
remit to Seller by wire transfer the invoiced amounts (“Expenditures Transfer”)
to an account designated in writing by Seller and provide Seller with detailed
supporting information for each such transfer.  No later than three (3) Business
Days following Seller’s receipt of such Expenditures Transfer, Seller shall
remit to Buyer by wire transfer the monthly cash receipts (“Cash Receipts
Transfer”) for the calendar month immediately preceding the calendar month that
the last Expenditures Transfer covered to an account designated in writing by
Buyer and provide Buyer with detailed supporting information for each such Cash
Receipts Transfer.

 

The general accounting and contract administration support services to be
provided by Seller (the “Accounting Support Services”) shall include:

 

(i)                                     Maintain accounts receivable and
accounts payable information.

 

(ii)                                  Provide a basic list of revenues and
operating and capital expenditures, which shall identify expenditures that shall
be expenses or capitalized in accordance with Seller’s policies and procedures.

 

2

--------------------------------------------------------------------------------


 

(iii)                               Cooperate with Buyer to facilitate the
transfer of data relevant to the Assets from Seller’s accounting system(s) to
Buyer’s accounting system.

 

(iv)                              Complete the allocation/settlement process
each period including the distribution of gas statements to producers,
completion of revenue distribution, and the preparation of monthly and quarterly
statements and billing and collecting accounts receivable from all third
parties, together with the calculation, collection and disbursement of state
taxes, if any.

 

(v)                                 Account for all prior period adjustments, as
necessary and/or to the extent reasonably practicable in the judgment and
opinion of Seller, in the accounting settlement process, but not beyond the
Transition Period.

 

(vi)                              Perform contract maintenance and
administration for new and existing third party agreements.

 

(vii)                           Buyer shall be solely responsible for arranging
for new gas to be connected to the Assets and for the negotiation of any related
new agreement.  Buyer shall also be solely responsible for all amendments to new
and existing agreements and shall have the ongoing right to connect such new
gas, reconnect existing wells and make such other changes as it may deem
necessary to the Assets.  Buyer will furnish on a timely basis all information
related to any such new or amended agreement to Seller. Likewise, Seller shall
timely forward to Buyer all notices and other correspondence it may receive
pertaining to the Assets and the gas gathering agreements associated therewith
(the “Gas Gathering Agreements”).

 

(c)                                  Information Technology (IT) Services. 
Seller shall provide the IT support services, communications and network
services set forth below with respect to the Assets to the same, but no greater
extent, than Seller has rendered such services during the twelve (12) months
preceding the Closing Date.

 

(i)                                     Maintain and support relevant existing
computer and IT services necessary to continue the business operations of the
Assets, including the following services:

 

(A)                               Computer desktop support for all Seller’s
computers including both desktop and laptop units.

 

(B)                               Maintenance and support of cellular phone
hardware and contracts and invoices.

 

(C)                               Maintenance and support of office telephones
as well as local and long-distance telephone equipment and service invoices.

 

(D)                               Maintenance of satellite communications and
related invoices for such services.

 

3

--------------------------------------------------------------------------------


 

(E)                                Maintenance of Wide Area Network leased lines
and related invoices and fees.

 

(F)                                 Maintenance of hardware and software for
support of SCADA and measurement systems.

 

(G)                               Field communications maintenance and support
and related invoices and fees including any tower, radio, cellular or other
network/communications related items.

 

(H)                              Other miscellaneous business system and
software support, including application and software support and email service
support.

 

(ii)                                  Software As A Service Providers

 

(A)                               Seller is responsible for identifying to Buyer
any outsourced or Software As A Service (SAAS) providers Seller utilizes for
maintaining the assets.

 

(B)                               Seller is responsible for informing the
software provider that there is a pending transition of Seller’s assets and
ensuring there will not be a licensing violation associated with the transfer.

 

(C)                               Seller shall maintain the agreements and fees
associated with the use of the software during the Transition Period.

 

(iii)                               Seller shall not be responsible for
designing, selecting, ordering, installing, implementing, maintaining,
troubleshooting, repairing, servicing, supporting or bearing any cost burden for
and with respect to any Buyer supplied computers, software or services.

 

(iv)                              Buyer assumes the responsibility and costs for
non-routine information technology services, data transfers and applications
associated with transitioning these capabilities from Seller to Buyer.

 

(v)                                 Buyer shall not install any new software or
modify the setup of any existing computer, automation, network or communications
equipment without the express written consent of Seller.  To the extent Buyer
personnel are connected, or otherwise have access, to any server owned by
Seller, or the information contained therein, Buyer agrees that it will not
utilize, convert, copy, reverse engineer, damage or otherwise take advantage of
such access for any purpose other than as necessary to allow the Parties to
perform their obligations under this Agreement during the Transition Period.

 

(vi)                              Seller shall not be responsible for designing,
selecting, ordering, installing, implementing, maintaining, troubleshooting,
repairing, servicing,

 

4

--------------------------------------------------------------------------------


 

supporting or bearing any cost burden for and with respect to any new
communications equipment or services.  Seller shall work with Buyer on any
previously planned items that will be put into place during the Transition
Period to ensure this is still the desired direction of Buyer.

 

(vii)                           Seller and Buyer agree that to ensure safe
transition of the Assets, it may be necessary to connect the respective networks
at key locations. Adequate planning and documentation of properly implemented
firewalls to ensure each Party’s data security must be agreed on in writing by
the Parties before respective networks are connected.

 

(viii)                        Transition of Software Licenses

 

(A)                               Seller shall work with Buyer to successfully
transition all HMI software licenses associated with the facilities being
transitioned. Examples of such software licenses include, but are not limited
to, Wonderware, DeltaV, and iFix.

 

(B)                               Seller shall work with Buyer to successfully
transition all other software licenses that are exclusively related to the
assets and personnel being transitioned for the licenses that can be
transferred. This will include all initially identified software, and any that
is identified during the transition period.

 

(d)                                 Environmental, Health and Safety Services. 
Seller shall provide certain “Environmental Health and Safety” services as set
forth below.  Seller shall manage and maintain an environmental permitting
system during the Transition Period; provided, however, that Seller shall not be
deemed a representative of Buyer authorized to serve as a responsible official,
or designated representative accountable for signing and submitting any official
reports, permit submissions or responses to governmental authorities on behalf
of Buyer.  Seller shall provide the following services with respect to the
Assets:

 

(i)                                     Maintain computer and other records
regarding air permits, storm water permits, spill prevention control and
countermeasure plans, and greenhouse gas reporting.  All such records shall be
made available to Buyer during the Transition Period, and provided to Buyer at
the end of the Transition Period.

 

(ii)                                  Provide advisory services relating to
permitting and compliance strategies (including with respect to the requirements
of emergency response plans), as well as provide, and/or participate in creation
of, site-specific procedures.

 

(iii)                               Use commercially reasonable efforts to
provide to Buyer copies of all Permits and Environmental Permits necessary for
the operation of the Assets by Buyer after the Closing.

 

5

--------------------------------------------------------------------------------


 

(iv)                              Manage air permitting activities for all
required equipment including but not limited to completing and signing Air
Pollution Emission Notices, self-certification forms, annual and semi-annual
compliance certifications, semi-annual deviation reports and NESHAP
notifications.

 

(v)                                 Maintain existing and assist Buyer in
securing new Environmental Permits required for all facilities and any other
pertinent documentation, as necessary for operation of the Assets by Buyer after
the Closing, and recommend to Buyer necessary action items to comply with
applicable environmental permits and regulations.

 

(vi)                              Comply with all applicable drug and alcohol
testing policies, as required by the United States Department of Transportation
or other entity with jurisdiction.

 

(vii)                           Comply with all applicable training and operator
qualification requirements as required by the United States Department of
Transportation or other entity with jurisdiction.

 

(viii)                        Seller shall maintain erosion and sediment control
structures where needed until achievement of 70% revegetation on all sites that
require such structures.  Seller shall remove all such structures, as
appropriate, upon achievement of 70% revegetation.

 

Seller shall work together in good faith with Buyer to assist Buyer in the
transition of the performance of the Services to Buyer, including using good
faith commercially reasonable efforts to make reasonably available to Buyer such
personnel of Seller as may be reasonably requested by Buyer to facilitate such
transfer; provided, that Seller has available personnel with the expertise
necessary to provide such assistance.

 

The “Transition Period” shall mean, with respect to each Service, the period
beginning on the Commencement Date and ending on the ninety (90) day anniversary
of the Commencement Date unless the Parties mutually agree otherwise (the
“Initial Period”); provided, however, that, with respect to each Service
described in Sections 2(b), 2(c) or 2(d), Buyer shall have the option to extend
each Initial Period for two successive thirty (30) day periods upon fifteen (15)
days’ written notice prior to the expiration of the then current term.

 

3.                                      Key Personnel.  Annex 1 attached to this
Agreement identifies the key personnel of Buyer and Seller with respect to the
Services and the contact information for such personnel.  Buyer may also
designate certain employees (each a “Transition Relationship Manager”) for
Seller’s personnel to contact for the approval of contracts, the execution of
documents and the making of elections as set forth in Section 2, and for all
other matters concerning the Services.

 

4.                                      Bills and Information.  Buyer and Seller
shall cooperate to send such notices to operators, vendors and other payees as
are reasonably necessary to cause such payees to continue to send bills and
statements during the term of this Agreement to Seller or its applicable
Affiliate.  Should any of these bills or statements nevertheless be sent to
Buyer, Buyer shall promptly

 

6

--------------------------------------------------------------------------------


 

forward such bills and statements to Seller in sufficient time to allow Seller
to make timely payment.

 

5.                                      Limitation on Services.  Seller shall
not be obligated to provide any Services that Seller did not perform with
respect to the Assets for its own account immediately prior to the Closing Date
or perform any such Services in a manner different from the manner in which
Seller performed such Services for its own account immediately prior to the
Closing Date and, furthermore, Seller shall not be required to retain or provide
any records, information and data in any form or format except that in which
Seller currently maintains such records, information and data nor to provide any
records, information and data that are Excluded Assets.

 

6.                                      Term and Termination.

 

The term of this Agreement shall commence upon the Closing and, unless extended
by mutual agreement of Buyer and Seller, shall terminate upon the expiration of
the longest Transition Period (such date, the “Termination Date”).  No Service
shall be performed after the expiration of the applicable Transition Period
related to such Service.

 

After the date hereof, Buyer may, without cause and in accordance with the terms
and conditions hereunder, request the discontinuation of a Service (whether in
full or in relation to one or a series but less than all of the Assets) or all
of the Services by giving Seller at least fifteen (15) days prior written notice
(or such shorter period as Seller, in its sole discretion, may agree).  In
addition, as soon as reasonably practicable following receipt of such written
notice, but in any event, within fifteen (15) days, Seller will notify Buyer as
to whether termination of such Service will: (i) require the termination or
partial termination of, or otherwise affect the provision of, any other
Services, or (ii) result in any early termination costs payable to third party
providers.  If Buyer does not withdraw its termination notice within three
(3) days after receipt of such notice from Seller, Buyer will reimburse Seller
for the reasonable costs resulting from Buyer’s early termination of such
Service.

 

7.                                      Reimbursement.  Buyer shall reimburse
Seller for all costs and expenses (including operating costs, capital
expenditures, and Taxes) associated with the Assets during the term of this
Agreement; provided that Seller shall not be entitled to any reimbursement for
any costs and expenses associated with its obligation set forth in Section 7.13
of the Purchase and Sale Agreement to complete certain construction projects.

 

8.                                      Fees.  Buyer shall, in addition to other
amounts owed under this Agreement, pay Seller the amount set forth below per
month for each month (prorated on a daily basis with respect to each partial
month during the applicable Transition Period) for which any particular Service
is performed by Seller pursuant to the terms of this Agreement:

 

Operations and Support Services

 

All other Services, in the aggregate

 

9.                                      Payment Procedures.  Seller shall submit
an invoice (the “Invoice”) to Buyer on or before the fifteenth (15th) Business
Day of each calendar month setting forth the charges for each Service, if
applicable, for the preceding month pursuant to Section 8, including any costs
and

 

7

--------------------------------------------------------------------------------


 

expenses permitted pursuant to this Agreement.  Absent manifest error in
calculations contained in an Invoice (if there is a manifest error, Buyer will
correct such error and show such recalculation), Buyer shall pay on or before
the last Business Day of each month in which it receives an Invoice the amounts
invoiced to Buyer by wire transfer of immediately available funds in U.S.
dollars to the bank account designated on the Invoice by Seller.  Adjustment
credits or debits shall be shown on the Invoice next succeeding the Invoice in
which the adjustment is made.  Buyer may object to any invoiced amounts for any
Service at any time before, at the time of, or after payment is made, provided
such objection is made in good faith and in writing to Seller no later than
fifteen (15) days after receipt of such Invoice.  Payment of any amount set
forth in an Invoice shall not constitute approval thereof.  Seller and Buyer
shall meet as expeditiously as possible to resolve any dispute.

 

10.                               Late Payments.  Any amount not paid by either
Party under this Agreement on or before the due date shall bear interest,
compounded monthly, at an annual rate equal to ten percent (10%).

 

11.                               Default.  It shall constitute a default on
behalf of Buyer (a “Default”) if Buyer fails to timely pay any invoiced amount
for Services provided pursuant to this Agreement in accordance with the
provisions of Section 9, which failure continues for at least thirty (30) days
following receipt of written notice to Buyer that such invoiced amount is past
due.  Upon the occurrence of a Default, at Seller’s option, (a) Seller may
suspend all or any portion of the provision of Services hereunder, including
Services for which payment is outstanding, until such time as the Default is
cured and all amounts owing to Seller under this Agreement for such suspended
Services are paid in full or (b) Seller may elect to terminate this Agreement. 
If Seller elects to suspend Services, Seller shall continue to have the right at
any time thereafter to terminate this Agreement.  Notwithstanding any suspension
or termination by Seller, Seller shall remain entitled to receive payment in
full for all amounts due, together with interest pursuant to Section 10.

 

12.                               Disclaimer of Warranties/Indemnification. 
Notwithstanding anything in this Agreement to the contrary, neither Seller nor
its Affiliates (collectively, “Seller Group”) makes any, and disclaims any,
representations and warranties, express or implied, with respect to the
performance of the Services, and Seller Group shall have no liability for or in
connection with any and all claims arising out of or resulting directly or
indirectly from the Services performed by Seller Group or Seller Group’s
contractors, other than (a) matters caused by or resulting from the gross
negligence or willful misconduct of Seller, (b) claims brought against Buyer by
employees and contractors of Seller or (c) damages to any equipment of Seller or
its contractors; provided, however, that Seller shall not indemnify Buyer in the
case of clause (a) or (b) to the extent that such claims are caused by Buyer or
arise from or are related to Buyer’s negligence or willful misconduct. 
Notwithstanding any other terms in this Agreement, subject to this
Section 12(a), (b) and (c), Buyer (on behalf of itself and its Affiliates
(collectively, “Buyer Group”) and their successors and assigns) hereby releases
Seller Group from and shall fully protect, defend, indemnify and hold harmless
Seller Group and Seller Group’s contractors from and against any and all claims
arising out of or resulting from the Services or the performance thereof,
including any and all claims relating to (v) injury, illness or death of any
Person including Buyer Group, Seller Group or their respective representatives,
(w) damages to or loss of any property or resources (including damage to

 

8

--------------------------------------------------------------------------------


 

property or resources of third parties, Seller Group, Buyer Group or their
respective and/or of Buyer’s representatives), (x) breach of contract,
(y) common law causes of action such as active or passive, sole, concurrent or
comparative negligence, strict liability, nuisance or trespass, or (z) violation
of Law or otherwise.  Subject to this Section 12(a), (b) and (c), these
indemnity and defense obligations apply regardless of cause or of any negligent
acts or omissions (including active or passive, sole, concurrent or comparative
negligence), strict liability, breach of duty (statutory or otherwise),
violation of Law, or other fault of Seller Group or Seller Group’s contractors,
or any pre-existing defect.  In each case, the indemnification procedures
applicable to this Agreement shall be the same indemnification procedures set
forth in Article X of the Purchase and Sale Agreement.

 

13.                               Force Majeure.

 

(a)                                 If a Party to this Agreement is rendered
unable, wholly or in part, by force majeure (as hereafter defined in (c) below)
to carry out its obligations under this Agreement, other than obligations to
make money payments, that Party shall give the other Party prompt written notice
of the force majeure with reasonably full particulars and the obligations of the
Party giving notice, so far as they are affected by force majeure, shall be
suspended during, but no longer than, the continuance of the force majeure.  The
affected Party shall use all reasonable diligence to remove the effects of the
force majeure.

 

(b)                                 The requirement that any force majeure shall
be remedied with all reasonable dispatch shall not require the settlement of
strikes, lockouts, or other labor difficulty by the Party involved, contrary to
its wishes; the handling of such difficulties shall be entirely within the
discretion of the Party concerned.

 

(c)                                  The term “force majeure” for purposes of
this Agreement means an act of God, strike, lockout, or other industrial
disturbance, act of the public enemy, terrorism, war, blockade, public riot,
lightning, fire, storm, flood, explosion, governmental action, governmental
delay, restraint or inaction, unavailability of equipment, and any other cause,
whether of the kind specifically enumerated above or otherwise, which is not
reasonably within the control of the Party claiming the right to suspend its
obligations under this Section 13.

 

14.                               Assignability.  Neither Buyer nor Seller shall
assign or sublease any rights or obligations under this Agreement without the
prior written consent of the non-assigning Party, except to an Affiliate of the
assigning Party.  This restriction shall not affect Seller’s right to engage its
Affiliates and contractors and their respective employees to perform the
Services.

 

15.                               Purchase and Sale Agreement.  This Agreement
is made in accordance with and is subject to the terms and conditions of the
Purchase and Sale Agreement, and the terms, covenants and conditions of the
Purchase and Sale Agreement are incorporated herein by reference, provided that
in the event of any conflict between the provisions of the Purchase and Sale
Agreement and this Agreement, the provisions of this Agreement shall control.

 

9

--------------------------------------------------------------------------------


 

16.                               Governing Law; Exclusive Jurisdiction and
Waiver of Jury Trial.  THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE
PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF COLORADO, USA WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
EXCEPT THAT, WITH RESPECT TO ALL MATTERS RELATING TO TITLE TO OR THE CONVEYANCE
OF THE ASSETS LOCATED IN WEST VIRGINIA, THE LAWS OF THE STATE OF WEST VIRGINIA
SHALL GOVERN.  THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE STATE COURTS OF COLORADO LOCATED IN DENVER COUNTY, COLORADO
OR THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN DENVER COUNTY,
COLORADO AND APPROPRIATE APPELLATE COURTS THEREFROM, AND EACH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH DISPUTE, CONTROVERSY OR
CLAIM MAY BE HEARD AND DETERMINED IN SUCH COURTS.  THE PARTIES HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY
OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH DISPUTE, CONTROVERSY OR CLAIM BROUGHT IN ANY SUCH COURT OR ANY DEFENSE OF
INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE, CONTROVERSY OR CLAIM. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

17.                               Waivers.  Any failure by any Party to comply
with any of its obligations, agreements or conditions herein contained may be
waived by the Party to whom such compliance is owed by an instrument signed by
the Party to whom compliance is owed and expressly identified as a waiver, but
not in any other manner.  No waiver of, or consent to a change in, any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of, or
consent to a change in, other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

 

18.                               Amendment.  This Agreement may be amended or
modified only by an agreement in writing executed by Buyer and Seller.

 

19.                               No Third Party Beneficiaries.  Nothing
contained in this Agreement entitles anyone other than Seller or Buyer or their
authorized successors and assigns to any claim, cause of action, remedy or right
of any kind whatsoever, except with respect to waivers and indemnities that
expressly provide for indemnification of Buyer Group or Seller Group, in which
case members of such groups are considered third party beneficiaries for the
sole purposes of those indemnity provisions.

 

20.                               Independent Contractor.  In its performance of
Services, Seller shall be considered an independent contractor, and it is not
the purpose or intention of this Agreement to create (and it shall not be
construed as creating) a joint venture, partnership or any type of association,
and neither Party is authorized to act as an agent or principal for the other
Party with respect to any matter related hereto.  It is expressly understood and
agreed that this Agreement is a purely

 

10

--------------------------------------------------------------------------------


 

commercial transaction between the Parties and that nothing stated herein shall
operate to create any fiduciary duty which a Party shall owe to another Party,
except with respect to the handling of cash by either Party on behalf of the
other Party.

 

21.                               Construction.  Each of Buyer and Seller has
had an adequate opportunity to review each and every provision of this Agreement
and to submit the same to legal counsel for review and advice.  Based on the
foregoing, the rule of construction, if any, that a contract be construed
against the drafter shall not apply to interpretation or construction of this
Agreement.

 

22.                               No Restrictions.  Nothing contained in this
Agreement shall prevent either Buyer or Seller from engaging in any business or
purchasing any property, whether or not in the vicinity of the Assets or in
competition with the business of the other.

 

23.                               Survival.  Notwithstanding anything to the
contrary in this Agreement, the terms of Sections 1, 4, 6, 7, 8, 9, 10, 12 and
15 through 23 shall survive termination of this Agreement indefinitely.

 

24.                               Execution in Counterparts.  This Agreement may
be executed simultaneously in two or more counterparts (including by means of
facsimile or email of a portable document format (pdf) of the signature pages),
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

 

[Signature Page to Follow]

 

11

--------------------------------------------------------------------------------


 

The Parties have caused their duly authorized representatives to execute this
Agreement as of the day and year first set forth above.

 

 

MARKWEST LIBERTY MIDSTREAM & RESOURCES, L.L.C.

 

 

 

 

 

By:

 

 

 

 

SUMMIT MIDSTREAM PARTNERS, LP

 

 

 

By:

Summit Midstream GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------


 

Annex 1

 

--------------------------------------------------------------------------------


 

Exhibit D

 

--------------------------------------------------------------------------------


 

CERTAIN MATERIAL (INDICATED BY THREE ASTERISKS) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION.

 

[***]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------